

LEASE AGREEMENT
THIS LEASE AGREEMENT (this “Lease”) is made as of May 31, 2017 (the “Effective
Date”), by and between STORE CAPITAL ACQUISITIONS, LLC, a Delaware limited
liability company (“Lessor”), whose address is 8377 E. Hartford Drive, Suite
100, Scottsdale, Arizona 85255, and REAL TIME LOGIC, INC., a Colorado
corporation (“Lessee”), whose address is 12515 Academy Ridge View, Colorado
Springs, Colorado 80921. Capitalized terms not defined herein shall have the
meanings set forth in Exhibit A hereto.
In consideration of the mutual covenants and agreements herein contained, Lessor
and Lessee hereby covenant and agree as follows:
ARTICLE I

BASIC LEASE TERMS
Section 1.01.     Property. A portion of the real property and improvements
commonly known as 12515 and 12575 Academy Ridge View, Colorado Springs, CO
80921, as more specifically described on Exhibit B, attached hereto and
incorporated herein.
Section 1.02.     Initial Term Expiration Date. May 31, 2032.
Section 1.03.     Extension Options. Two (2) extensions of five (5) years each,
as described in Section 3.02.
Section 1.04.     Term Expiration Date (if fully extended). May 31, 2042.
Section 1.05.     Initial Base Annual Rental. $994,800, payable pursuant to
Section 4.01.
Section 1.06.     Rental Adjustment. The lesser of (i) 2%, or (ii) 1.0 times the
change in the Price Index, as described in Section 4.02.
Section 1.07.     Adjustment Date. June 1, 2018, and annually thereafter during
the Lease Term (including any Extension Term).
Section 1.08.     Guarantor. Kratos Defense & Security Solutions, Inc.
Section 1.09.     Lessee Tax Identification No. 74-3063615.
Section 1.10.     Lessor Tax Identification No. 45-2674893.
ARTICLE II

LEASE OF PROPERTY
Section 2.01.     Lease. In consideration of Lessee’s payment of the Rental and
other Monetary Obligations and Lessee’s performance of all other obligations
hereunder, Lessor hereby leases to Lessee, and Lessee hereby takes and hires,
the Property, “AS IS” and “WHERE IS”


4830-8668-1413.9
STORE / RT Logic (Kratos)
Lease Agreement (Existing Building Area)
File No.: 7210/02-525.1

--------------------------------------------------------------------------------




without representation or warranty by Lessor, and subject to the existing state
of title, the parties in possession, any statement of facts which an accurate
survey or physical inspection might reveal, and all Legal Requirements now or
hereafter in effect.
Section 2.02.     Quiet Enjoyment. So long as Lessee shall pay the Rental and
other Monetary Obligations provided in this Lease and shall keep and perform all
of the terms, covenants and conditions on its part contained herein and subject
to the rights of Lessor under Section 12.02, Lessee shall have, subject to the
terms and conditions set forth herein, the right to the peaceful and quiet
enjoyment and occupancy of the Property.
Section 2.03.     Lease of Entire Parcel. Notwithstanding any provision
contained herein, prior to or simultaneously with the Final Disbursement (but
with “Effective Dates” that are the same date as the later to occur of the Final
Disbursement or the Rent Commencement Date (as defined in the New Building
Lease)), Lessee and Lessor agree to execute a termination of the New Building
Lease and to execute an amendment and restatement of this Lease to expand the
definition of Property to include all of the parcel or parcels of real estate,
including all buildings, fixtures and other improvements located on the real
estate commonly known as 12515 and 12575 Academy Ridge View, Colorado Springs,
CO 80921, and legally described on Exhibit B, attached hereto and incorporated
herein (the “Entire Parcel”). Such amendment and restatement of this Lease shall
be in substantially the same form as attached to the Disbursement Agreement, and
shall, among other things, (a) modify the definition of “Property” as defined in
this Lease to describe the Entire Parcel (i.e., the Property and the New
Building Area); (b) increase the Base Annual Rental to reflect the inclusion of
the New Building Area; (c) reset the Initial Term of this Lease to be fifteen
(15) years from the amendment and restatement date of this Lease, and (d) make
such other changes reasonably necessary to reflect the expansion of the
definition of Property in this Lease.
Section 2.04.     Warranty License. Lessor hereby grants to Lessee during the
Lease Term a license to use and enforce all warranties, guaranties, indemnities
and similar rights (collectively, the “Warranties”) which Lessor may have
against any manufacturer, seller, engineer, contractor or builder in respect of
any of the Property. Such license shall remain in effect until the expiration or
earlier termination of this Lease, whereupon such license shall cease and Lessee
shall have no further rights with respect to all of the Warranties without any
further notice. Lessor shall also retain the right to enforce any Warranties
upon the occurrence of an Event of Default. Lessee shall enforce the Warranties
in accordance with their respective terms.
ARTICLE III

LEASE TERM; EXTENSION
Section 3.01.     Initial Term. The initial term of this Lease (“Initial Term”)
shall commence as of the Effective Date and shall expire at midnight on May 31,
2032, unless terminated sooner as provided in this Lease and as may be extended
as provided herein. The time period during which this Lease shall actually be in
effect, including any Extension Term, is referred to as the “Lease Term.”
Section 3.02.     Extensions. Unless this Lease has expired or has been sooner
terminated, or an Event of Default has occurred and is continuing at the time
any extension option is exercised, Lessee shall have the right and option (each,
an “Extension Option”) to extend the Initial Term for




2
4830-8668-1413.9
STORE / RT Logic (Kratos)
Lease Agreement (Existing Building Area)
File No.: 7210/02-525.1

--------------------------------------------------------------------------------




the Property for two (2) additional successive periods of five (5) years each
(each, an “Extension Term”), pursuant to the terms and conditions of this Lease
then in effect.
Section 3.03.     Notice of Exercise. Lessee may only exercise the Extension
Options by giving written notice thereof to Lessor of its election to do so no
later than one hundred twenty (120) days prior to the expiration of the
then-current Lease Term. If written notice of the exercise of any Extension
Option is not received by Lessor by the applicable dates described above, then
this Lease shall terminate on the last day of the Initial Term or, if
applicable, the last day of the Extension Term then in effect. Upon the request
of Lessor or Lessee, the parties hereto will, at the expense of the requesting
party, execute and exchange an instrument in recordable form setting forth the
extension of the Lease Term in accordance with this Section 3.03.
Section 3.04.     Removal of Personalty. Upon the expiration of the Lease Term,
and if there is no then-existing continuing Event of Default, Lessee may remove
from the Property all personal property (subject to any rights of Lessee’s
Institutional Lenders) belonging to Lessee. Lessee shall repair any damage
caused by such removal and shall leave the Property clean and in good and
working condition and repair inside and out, subject to normal wear and tear,
casualty and condemnation. Any property of Lessee left on the Property on the
tenth day following the expiration of the Lease Term shall, at Lessor’s option,
automatically and immediately become the property of Lessor.
ARTICLE IV

RENTAL AND OTHER MONETARY OBLIGATIONS
Section 4.01.     Base Monthly Rental. During the Lease Term, on or before the
first day of each calendar month, Lessee shall pay in advance the Base Monthly
Rental then in effect. If the Effective Date is a date other than the first day
of the month, Lessee shall pay to Lessor on the Effective Date the Base Monthly
Rental prorated by multiplying the Base Monthly Rental by a fraction, the
numerator of which is the number of days remaining in the month (including the
Effective Date) for which Rental is being paid, and the denominator of which is
the total number of days in such month.
Section 4.02.     Adjustments. During the Lease Term (including any Extension
Term), on the first Adjustment Date and on each Adjustment Date thereafter, the
Base Annual Rental shall increase by an amount equal to the Rental Adjustment;
provided, however, that in no event shall Base Annual Rental be reduced as a
result of the application of the Rental Adjustment.
Section 4.03.     Additional Rental. Lessee shall pay and discharge, as
additional rental (“Additional Rental”), all sums of money required to be paid
by Lessee under this Lease which are not specifically referred to as Rental.
Lessee shall pay and discharge any Additional Rental when the same shall become
due, provided that amounts which are billed to Lessor or any third party, but
not to Lessee, shall be paid within fifteen (15) Business Days after Lessor’s
demand for payment thereof or, if earlier, when the same are due. In no event
shall Lessee be required to pay to Lessor any item of Additional Rental that
Lessee is obligated to pay and has paid to any third party pursuant to any
provision of this Lease.




3
4830-8668-1413.9
STORE / RT Logic (Kratos)
Lease Agreement (Existing Building Area)
File No.: 7210/02-525.1

--------------------------------------------------------------------------------




Section 4.04.     Rentals to be Net to Lessor. The Base Annual Rental payable
hereunder shall be net to Lessor, so that this Lease shall yield to Lessor the
Rentals specified during the Lease Term, and all Costs and obligations of every
kind and nature whatsoever relating to the Property shall be performed and paid
by Lessee, except as stated elsewhere in the Lease. Lessee shall perform all of
its obligations under this Lease at its sole cost and expense. All Rental and
other Monetary Obligations which Lessee is required to pay hereunder shall be
the unconditional obligation of Lessee and shall be payable in full when due and
payable, without notice or demand, and without any setoff, abatement, deferment,
deduction or counterclaim whatsoever (except for any Monetary Obligations that
arise from Lessor’s gross negligence or willful misconduct).
Section 4.05.     Wire Transfer. Payments of the Base Monthly Rental and any
other Monetary Obligations payable to Lessor hereunder shall be paid in
immediately available funds to the account identified on Exhibit C attached
hereto, or to any other account as Lessor may from time to time designate to
Lessee. Each such payment shall be made by Lessee by wire or other electronic
transfer of funds, or automatic debit from an account designated by Lessee if so
elected by Lessee. Lessee shall continue to pay all Rental and other Monetary
Obligations in such manner unless otherwise directed by Lessor. Notwithstanding
the foregoing, in the event that Lessee fails, more than twice during any
calendar year, to pay the Base Monthly Rental by wire or other electronic
transfer of funds when due, Lessee shall deliver to Lessor a complete
Authorization Agreement – Pre‑Arranged Payments in the form provided by Lessor
together with a voided check for account verification, establishing arrangements
whereby payments of the Base Monthly Rental are transferred by Automated
Clearing House Debit initiated by Lessor.
Section 4.06.     Late Charges; Default Interest. Any delinquent payment not
made within three (3) Business Days of the date such payment is due (provided
that such three (3) Business Day grace period shall only be available once in
any twelve (12) month period) shall, in addition to any other remedy of Lessor,
incur a late charge of five percent (5%) (which late charge is intended to
compensate Lessor for the cost of handling and processing such delinquent
payment and should not be considered interest) and bear interest at the Default
Rate, such interest to be computed from and including the date such payment was
due through and including the date of the payment; provided, however, in no
event shall Lessee be obligated to pay a sum of late charge and interest higher
than the maximum legal rate then in effect.
Section 4.07.     Holdover. If Lessee remains in possession of the Property
after the expiration of the term hereof, Lessee, at Lessor’s option and within
Lessor’s sole discretion, may be deemed a tenant on a month‑to‑month basis and
shall continue to pay Rentals and other Monetary Obligations in the amounts
herein provided, except that the Base Monthly Rental shall be automatically
increased to one hundred twenty-five percent (125%) of the last Base Monthly
Rental payable under this Lease, and Lessee shall comply with all the terms of
this Lease; provided that nothing herein nor the acceptance of Rental by Lessor
shall be deemed a consent to such holding over. Lessee shall defend (using
counsel chosen by Lessee and approved by Lessor), indemnify, protect and hold
the Indemnified Parties harmless from and against any and all Losses resulting
from Lessee’s failure to surrender possession upon the expiration of the Lease
Term.




4
4830-8668-1413.9
STORE / RT Logic (Kratos)
Lease Agreement (Existing Building Area)
File No.: 7210/02-525.1

--------------------------------------------------------------------------------




Section 4.08.     Guaranty. On or before the execution of this Lease, Lessee
shall cause Guarantor to execute and deliver to Lessor the Guaranty.
Section 4.09.     Security Deposit.
(a)    Lessee has paid Lessor upon the delivery of this Lease and the New
Building Lease a single security deposit in the total amount of $250,000 (the
“Security Deposit”) as security for the full and faithful performance by Lessee
of each and every term, provision, covenant and condition of this Lease and the
New Building Lease. Upon the occurrence of an Event of Default (pursuant to this
Lease or the New Building Lease), Lessor may, but shall not be required to, use,
apply or retain the whole or any part of the Security Deposit for the payment of
any Monetary Obligation (including Rental) in default or for any other sum which
Lessor may expend or be required to expend by reason of Lessee’s default,
including any damages or deficiency in the reletting of the Property, whether
such damages or deficiency accrue before or after summary proceedings or other
re‑entry by Lessor; provided, however, that each time Lessor so uses any amount
of the Security Deposit, (a) Lessee shall have fifteen (15) days to replenish
the Security Deposit as described in this Section 4.09(a) before such deficiency
begins to bear interest at the Default Rate (which shall thereafter accrue until
the Security Deposit has been replenished), and (b) Lessee shall, within thirty
(30) days after Lessor’s written request therefor, deposit additional money with
Lessor sufficient to restore the Security Deposit to a sum equal to the original
amount of the Security Deposit (or the reduced amount of the Security Deposit if
reduced pursuant to Section 4.09(c), below).
(b)    If Lessee shall fully and faithfully comply with all of the terms,
provisions, covenants and conditions of this Lease and the New Building Lease,
the Security Deposit, or any balance thereof, shall be returned to Lessee after
the time fixed as the expiration of the Lease Term of both this Lease and the
New Building Lease and after the removal of Lessee and surrender of possession
of the Property and the New Building Area to Lessor. In the absence of evidence
satisfactory to Lessor of an assignment of the right to receive the Security
Deposit, or the remaining balance thereof, Lessor may return the security to the
original Lessee, regardless of one or more assignments of this Lease and/or the
New Building Lease. In case of a sale or transfer of the fee of the Property and
the New Building Area, or any cessation of Lessor’s interest therein (including
in connection with a Lessor bankruptcy or a Lessor default under any of its
loans), whether in whole or in part, Lessor shall pay over any unapplied part of
the Security Deposit to the succeeding owner of the Property and/or the New
Building Area and from and after such payment Lessor shall be relieved of all
liability with respect thereto so long as such succeeding owner acknowledges
receipt of the Security Deposit (or any remaining portion thereof), in writing,
and a copy of such writing is provided to Lessee. The provisions of the
preceding sentence shall apply to every subsequent sale or transfer of the fee
of the Property and/or the New Building Area, and any successor of Lessor may,
upon a sale, transfer or other cessation of the interest of such successor in
the Property and/or the New Building Area, whether in whole or in part, pay over
any unapplied part of the Security Deposit to the successor owner of the
Property and/or the New Building Area and shall thereupon be relieved of all
liability with respect thereto so long as such succeeding owner acknowledges
receipt of the Security Deposit (or any remaining portion thereof), in writing,
and a copy of such writing is provided to Lessee.




5
4830-8668-1413.9
STORE / RT Logic (Kratos)
Lease Agreement (Existing Building Area)
File No.: 7210/02-525.1

--------------------------------------------------------------------------------




ARTICLE V

REPRESENTATIONS AND WARRANTIES
The representations and warranties of each party contained in this Article V are
being made to induce the other party to enter into this Lease, and the parties
have relied, and will continue to rely, upon such representations and
warranties.
With respect to Sections 5.01 through 5.07, Lessee represents and warrants to
Lessor as follows:
Section 5.01.     Organization, Authority and Status of Lessee. Lessee has been
duly organized or formed, is validly existing and in good standing under the
laws of its state of formation and is qualified as a foreign corporation to do
business in any jurisdiction where such qualification is required. All necessary
and appropriate action has been taken to authorize the execution, delivery and
performance by Lessee of this Lease and of the other documents, instruments and
agreements provided for herein. Lessee is not, and if Lessee is a “disregarded
entity,” the owner of such disregarded entity is not, a “nonresident alien,”
“foreign corporation,” “foreign partnership,” “foreign trust,” “foreign estate,”
or any other “person” that is not a “United States Person” as those terms are
defined in the Code and the regulations promulgated thereunder. The Person who
has executed this Lease on behalf of Lessee is duly authorized to do so.
Section 5.02.     Enforceability. This Lease constitutes the legal, valid and
binding obligation of Lessee, enforceable against Lessee in accordance with its
terms.
Section 5.03.     Litigation. There are no suits, actions, proceedings or
investigations pending, or to the best of its knowledge, threatened against or
involving any Lessee Entity or the Property before any arbitrator or
Governmental Authority which might reasonably result in any Material Adverse
Effect.
Section 5.04.     Absence of Breaches or Defaults. Lessee is not in default
under any document, instrument or agreement to which Lessee is a party or by
which Lessee, the Property or any of Lessee’s property is subject or bound,
which has had, or could reasonably be expected to result in, a Material Adverse
Effect. The authorization, execution, delivery and performance of this Lease and
the documents, instruments and agreements provided for herein will not result in
any breach of or default under any document, instrument or agreement to which
Lessee is a party or by which Lessee, the Property or any of Lessee’s property
is subject or bound.
Section 5.05.     Compliance with OFAC Laws. None of the Lessee Entities, and no
individual or entity owning directly or indirectly any interest in any of the
Lessee Entities, is an individual or entity whose property or interests are
subject to being blocked under any of the OFAC Laws or is otherwise in violation
of any of the OFAC Laws; provided, however, that the representation contained in
this sentence shall not apply to any Person to the extent such Person’s interest
is in or through a U.S. Publicly Traded Entity.




6
4830-8668-1413.9
STORE / RT Logic (Kratos)
Lease Agreement (Existing Building Area)
File No.: 7210/02-525.1

--------------------------------------------------------------------------------




Section 5.06.     Solvency. There is no contemplated, pending or threatened
Insolvency Event or similar proceedings, whether voluntary or involuntary,
affecting Lessee or any Lessee Entity. Lessee does not have unreasonably small
capital to conduct its business.
Section 5.07.     Ownership. None of (i) Lessee, (ii) any Affiliate of Lessee,
or (iii) any Person owning ten percent (10%) or more of Lessee, owns, directly
or indirectly, ten percent (10%) or more of the total voting power or total
value of capital stock in STORE Capital Corporation.


With respect to Sections 5.08 through 5.13, Lessor represents and warrants to
Lessee as follows:
Section 5.08.     Organization, Authority and Status of Lessor. Lessor has been
duly organized or formed, is validly existing and in good standing under the
laws of its state of formation and is qualified as a foreign corporation to do
business in Colorado. All necessary and appropriate action has been taken to
authorize the execution, delivery and performance by Lessor of this Lease and of
the other documents, instruments and agreements provided for herein. Lessor is
not, and if Lessor is a “disregarded entity,” the owner of such disregarded
entity is not, a “nonresident alien,” “foreign corporation,” “foreign
partnership,” “foreign trust,” “foreign estate,” or any other “person” that is
not a “United States Person” as those terms are defined in the Code and the
regulations promulgated thereunder. The Person who has executed this Lease on
behalf of Lessor is duly authorized to do so.
Section 5.09.     Enforceability. This Lease constitutes the legal, valid and
binding obligation of Lessor, enforceable against Lessor in accordance with its
terms.
Section 5.10.     Litigation. There are no suits, actions, proceedings or
investigations pending, or to the best of its knowledge, threatened against or
involving any Lessor Entity or the Property before any arbitrator or
Governmental Authority which might reasonably result in any Material Adverse
Effect.
Section 5.11.     Absence of Breaches or Defaults. Lessor is not in default
under any document, instrument or agreement to which Lessor is a party or by
which Lessor, the Property or any of Lessor’s property is subject or bound,
which has had, or could reasonably be expected to result in, a Material Adverse
Effect. The authorization, execution, delivery and performance of this Lease and
the documents, instruments and agreements provided for herein will not result in
any breach of or default under any document, instrument or agreement to which
Lessor is a party or by which Lessor, the Property or any of Lessor’s property
is subject or bound.
Section 5.12.     Compliance with OFAC Laws. None of Lessor or any individual or
entity owning directly or indirectly any interest in any of Lessor, is an
individual or entity whose property or interests are subject to being blocked
under any of the OFAC Laws or is otherwise in violation of any of the OFAC Laws;
provided, however, that the representation contained in this sentence shall not
apply to any Person to the extent such Person’s interest is in or through a U.S.
Publicly Traded Entity.




7
4830-8668-1413.9
STORE / RT Logic (Kratos)
Lease Agreement (Existing Building Area)
File No.: 7210/02-525.1

--------------------------------------------------------------------------------




Section 5.13.     Solvency. There is no contemplated, pending or threatened
Insolvency Event or similar proceedings, whether voluntary or involuntary,
affecting Lessor or any Lessor Entity. Lessor does not have unreasonably small
capital to conduct its business.
ARTICLE VI

TAXES AND ASSESSMENTS; UTILITIES; INSURANCE
Section 6.01.     Taxes.
(a)    Payment. Subject to the provisions of Section 6.01(b) below, Lessee shall
pay, prior to the earlier of delinquency or the accrual of interest on the
unpaid balance, all taxes and assessments of every type or nature assessed
against or imposed upon the Property, Lessee or Lessor during the Lease Term
related to or arising out of this Lease and the activities of the parties
hereunder, including without limitation, (i) all taxes or assessments upon the
Property or any part thereof and upon any personal property, trade fixtures and
improvements located on the Property, whether belonging to Lessor or Lessee, or
any tax or charge levied in lieu of such taxes and assessments; (ii) all taxes,
charges, license fees and or similar fees imposed by reason of the use of the
Property by Lessee; (iii) all excise, franchise, transaction, privilege,
license, sales, use and other taxes upon the Rental or other Monetary
Obligations hereunder, the leasehold estate of either party or the activities of
either party pursuant to this Lease; and (iv) all franchise, privilege or
similar taxes of Lessor calculated on the value of the Property or on the amount
of capital apportioned to the Property. Notwithstanding anything in clauses (i)
through (iv) to the contrary, Lessee shall not be obligated to pay or reimburse
Lessor for any taxes based on the net income of Lessor.
(b)    Right to Contest. Within thirty (30) days after each tax and assessment
payment is required by this Section 6.01 to be paid, Lessee shall provide Lessor
with evidence reasonably satisfactory to Lessor that taxes and assessments have
been timely paid by Lessee. In the event Lessor receives a tax bill, Lessor
shall use commercially reasonable efforts to forward said bill to Lessee within
fifteen (15) days of Lessor’s receipt thereof. Lessee may, at its own expense,
contest or cause to be contested (in the case of any item involving more than
$10,000, after prior written notice to Lessor, which shall be given within
fifteen (15) days of Lessee’s determination to contest any matter as permitted
herein), by appropriate legal proceedings conducted in good faith and with due
diligence, any above‑described item or lien with respect thereto, provided that
(i) neither the Property nor any interest therein would be in any danger of
being sold, forfeited or lost by reason of such proceedings; (ii) no Event of
Default has occurred and is continuing; (iii) if and to the extent required by
the applicable taxing authority and/or Lessor, Lessee posts a bond or takes
other steps acceptable to such taxing authority and/or Lessor that removes such
lien or stays enforcement thereof; (iv) Lessee shall promptly provide Lessor
with copies of all notices received or delivered by Lessee and filings made by
Lessee in connection with such proceeding; and (v) upon termination of such
proceedings, it shall be the obligation of Lessee to pay the amount of any such
tax and assessment or part thereof as finally determined in such proceedings,
the payment of which may have been deferred during the prosecution of such
proceedings, together with any costs, fees (including attorneys’ fees and
disbursements), interest, penalties or other liabilities in connection
therewith. Lessor shall at the request of Lessee, execute or join in the
execution of any instruments or documents necessary in connection with such
contest or proceedings, but Lessor shall incur no cost or obligation thereby.




8
4830-8668-1413.9
STORE / RT Logic (Kratos)
Lease Agreement (Existing Building Area)
File No.: 7210/02-525.1

--------------------------------------------------------------------------------




Section 6.02.     Utilities. Lessee shall contract, in its own name, for and pay
when due all charges for the connection and use of water, gas, electricity,
telephone, garbage collection, sewer use and other utility services supplied to
the Property during the Lease Term. Under no circumstances shall Lessor be
responsible for any interruption of any utility service, unless caused by
Lessor’s gross negligence or willful misconduct.
Section 6.03.     Insurance.
(a)    Coverage. Throughout the Lease Term, Lessee shall maintain, with respect
to the Property, at its sole expense, the following types and amounts of
insurance, in addition to such other insurance as Lessor may reasonably require
from time to time:
(i)    Insurance against loss or damage to real property and personal property
under an “all risk” or “special form” insurance policy, which shall include
coverage against all risks of direct physical loss, including but not limited to
loss by fire, lightning, wind, terrorism, and other risks normally included in
the standard ISO special form (and shall also include National Flood and Excess
Flood insurance if the Property is located in Flood Zone A or Flood Zone V, as
designated by FEMA, or otherwise located in a flood zone area identified by FEMA
as a 100-year flood zone or special hazard area, and earthquake insurance if the
Property is located within a moderate to high earthquake hazard zone as
determined by an approved insurance company set forth in Section 6.03(b)(x)
below). Such policy shall also include soft costs, a joint loss agreement,
coverage for ordinance or law covering the loss of value of the undamaged
portion of the Property, costs to demolish and the increased costs of
construction if any of the improvements located on, or the use of, the Property
shall at any time constitute legal non-conforming structures or uses. Ordinance
or law limits shall be in an amount equal to the full replacement cost for the
loss of value of the undamaged portion of the Property and no less than 25% of
the replacement cost for costs to demolish and the increased cost of
construction, or in an amount otherwise specified by Lessor. Such insurance
shall be in amounts not less than 100% of the full insurable replacement cost
values (without deduction for depreciation), with an agreed amount endorsement
or without any coinsurance provision, and with sublimits satisfactory to Lessor,
as determined from time to time at Lessor’s request but not more frequently than
once in any 12-month period.
(ii)    Commercial general liability insurance, including products and completed
operation liability, covering Lessor and Lessee against bodily injury liability,
property damage liability and personal and advertising injury, including without
limitation any liability arising out of the ownership, maintenance, repair,
condition or operation of the Property or adjoining ways, streets, parking lots
or sidewalks. Such insurance policy or policies shall contain a broad form
contractual liability endorsement under which the insurer agrees to insure
Lessee’s obligations under Article X hereof to the extent insurable, and a
“severability of interest” clause or endorsement which precludes the insurer
from denying the claim of Lessee or Lessor because of the negligence or other
acts of the other, shall be in amounts of not less than $10,000,000 per
occurrence for bodily injury and property damage, and $10,000,000 general
aggregate per location, or such higher limits as Lessor may reasonably require
from time to time, and shall be of form and substance satisfactory to Lessor.
Such limits of insurance can be acquired through Commercial General liability
and Umbrella liability policies.




9
4830-8668-1413.9
STORE / RT Logic (Kratos)
Lease Agreement (Existing Building Area)
File No.: 7210/02-525.1

--------------------------------------------------------------------------------




(iii)    Workers’ compensation and Employers Liability insurance with
statutorily mandated limits covering all persons employed by Lessee on the
Property in connection with any work done on or about the Property for which
claims for death or bodily injury could be asserted against Lessor, Lessee or
the Property.
(iv)    Business interruption insurance including Rental Value Insurance payable
to Lessor at all locations for a period of not less than twelve (12) months.
Such insurance is to follow the form of the real property “all risk” or “special
form” coverage and is not to contain a co‑insurance clause. Such insurance is to
have a minimum of 180 days of extended period of indemnity.
(v)    Automobile liability insurance, including owned, non-owned and hired car
liability insurance for combined limits of liability of $2,000,000 per
occurrence. The limits of liability can be provided in a combination of an
automobile liability policy and an umbrella liability policy.
(vi)    Comprehensive Boiler and Machinery or Equipment Breakdown Insurance
against loss or damage from explosion of any steam or pressure boilers or
similar apparatus, if any, and other building equipment including HVAC units
located in or about the Property and in an amount equal to the lesser of 25% of
the 100% replacement cost of the Property or $5,000,000.
(b)    Insurance Provisions. All insurance policies shall:
(i)    provide for a waiver of subrogation by the insurer as to claims against
Lessor, its employees and agents;
(ii)    be primary and provide that any “other insurance” clause in the
insurance policy shall exclude any policies of insurance maintained by Lessor
and the insurance policy shall not be brought into contribution with insurance
maintained by Lessor;
(iii)    contain deductibles not to exceed $100,000;
(iv)    contain a standard non‑contributory mortgagee clause or endorsement in
favor of any Lender designated by Lessor;




10
4830-8668-1413.9
STORE / RT Logic (Kratos)
Lease Agreement (Existing Building Area)
File No.: 7210/02-525.1

--------------------------------------------------------------------------------




(v)    provide that the policy of insurance shall not be terminated, cancelled
or materially amended (such that the policy is no longer in compliance with the
requirements of this Lease) without at least thirty (30) days’ prior written
notice from Lessee to Lessor and to any Lender covered by any standard mortgagee
clause or endorsement;
(vi)    provide that the insurer shall not have the option to restore the
Property if Lessor elects to terminate this Lease in accordance with the terms
hereof;
(vii)    be in amounts sufficient at all times to satisfy any coinsurance
requirements thereof;
(viii)    except for workers’ compensation insurance referred to in
Section 6.03(a)(iii) above and automobile liability insurance referred to in
Section 6.03(a)(v) above, name Lessor and any Lessor Affiliate or Lender
requested by Lessor, as an “additional insured” with respect to liability
insurance, and as an “additional named insured” or “additional insured” with
respect to real property and rental value insurance, as appropriate and as their
interests may appear;
(ix)    be evidenced by delivery to Lessor and any Lender designated by Lessor
of an Acord Form 28 for property, business interruption and boiler & machinery
coverage (or any other form requested by Lessor) and an Acord Form 25 for
commercial general liability, workers’ compensation and umbrella coverage (or
any other form requested by Lessor); provided that in the event that either such
form is no longer available, such evidence of insurance shall be in a form
reasonably satisfactory to Lessor and any Lender designated by Lessor; and
(x)    be issued by insurance companies licensed to do business in the states
where the Property is located and which are rated no less than A-X by Best’s
Insurance Guide or are otherwise approved by Lessor.
(c)    Additional Obligations. It is expressly understood and agreed that (i) if
any insurance required hereunder, or any part thereof, shall expire, be
withdrawn, become void by breach of any condition thereof by Lessee, or become
void or in jeopardy by reason of the failure or impairment of the capital of any
insurer, Lessee shall immediately obtain new or additional insurance reasonably
satisfactory to Lessor and any Lender designated by Lessor; (ii) the minimum
limits of insurance coverage set forth in this Section 6.03 shall not limit the
liability of Lessee for its acts or omissions as provided in this Lease; (iii)
Lessee shall procure policies for all insurance for periods of not less than one
year and shall provide to Lessor and any servicer or Lender of Lessor
certificates of insurance or, upon Lessor’s request, a redacted copy of
insurance policies evidencing that insurance satisfying the requirements of this
Lease is in effect at all times; (iv) Lessee shall pay as they become due all
premiums for the insurance required by this Section 6.03; (v) in the event that
Lessee fails to comply with any of the requirements set forth in this Section
6.03, within ten (10) Business Days of the giving of written notice by Lessor to
Lessee, (A) Lessor shall be entitled to procure such insurance; and (B) any sums
expended by Lessor in procuring such insurance shall be Additional Rental and
shall be repaid by Lessee, together with interest thereon at the Default Rate,
from the time of payment by Lessor until fully paid by Lessee within
fifteen (15) days of written demand therefor by Lessor; and (vi) Lessee shall
maintain all insurance policies required in this Section 6.03 not to be
cancelled, invalidated or suspended on account of the conduct of Lessee, its
officers, directors, managers, members, employees or agents, or anyone




11
4830-8668-1413.9
STORE / RT Logic (Kratos)
Lease Agreement (Existing Building Area)
File No.: 7210/02-525.1

--------------------------------------------------------------------------------




acting for Lessee or any subtenant or other occupant of the Property, and shall
comply with all policy conditions and warranties at all times to avoid a
forfeiture of all or a part of any insurance payment.
(d)    Blanket Policies. Notwithstanding anything to the contrary in this
Section 6.03, any insurance which Lessee is required to obtain pursuant to this
Section 6.03 may be carried under a “blanket” policy or policies covering other
properties or liabilities of Lessee provided that such “blanket” policy or
policies otherwise comply with the provisions of this Section 6.03.
Section 6.04.     Tax Impound. Upon the occurrence of a monetary Event of
Default and with respect to each Event of Default, in addition to any other
remedies, Lessor may require Lessee to pay to Lessor on the first day of each
month the amount that Lessor reasonably estimates will be necessary in order to
accumulate with Lessor sufficient funds in an impound account (which shall not
be deemed a trust fund) (the “Reserve”) for Lessor to pay any and all real
estate taxes (“Real Estate Taxes”) for the Property for the ensuing twelve (12)
months, or, if due sooner, Lessee shall pay the required amount immediately upon
Lessor’s demand therefor. Lessor shall, upon prior written request of Lessee,
provide Lessee with evidence reasonably satisfactory to Lessee that payment of
the Real Estate Taxes was made in a timely fashion. In the event that the
Reserve does not contain sufficient funds to timely pay any Real Estate Taxes,
upon Lessor’s written notification thereof, Lessee shall, within five (5)
Business Days of such notice, provide funds to Lessor in the amount of such
deficiency. Lessor shall pay or cause to be paid directly to the applicable
taxing authorities any Real Estate Taxes then due and payable for which there
are funds in the Reserve; provided, however, that in no event shall Lessor be
obligated to pay any Real Estate Taxes in excess of the funds held in the
Reserve, and Lessee shall remain liable for any and all Real Estate Taxes,
including fines, penalties, interest or additional costs imposed by any taxing
authority (unless incurred as a result of Lessor’s failure to timely pay Real
Estate Taxes for which it had funds in the Reserve). Lessee shall reasonably
cooperate with Lessor in assuring that the Real Estate Taxes are timely paid.
Lessor may deposit all Reserve funds in accounts insured by any federal or state
agency and may commingle such funds with other funds and accounts of Lessor.
Interest or other gains from such funds, if any, shall be the sole property of
Lessor. During the continuation of an Event of Default, and provided any Real
Estate Taxes then due and payable have been paid, in addition to any other
remedies, Lessor may apply all impounded funds in the Reserve against any sums
due from Lessee to Lessor. Lessor shall give to Lessee an annual accounting
showing all credits and debits to and from such impounded funds received from
Lessee.




12
4830-8668-1413.9
STORE / RT Logic (Kratos)
Lease Agreement (Existing Building Area)
File No.: 7210/02-525.1

--------------------------------------------------------------------------------






ARTICLE VII

MAINTENANCE; ALTERATIONS
Section 7.01.     Condition of Property; Maintenance.
(a)    Lessee hereby accepts the Property “AS IS” and “WHERE IS” with no
representation or warranty of Lessor as to the condition thereof. Unless
necessitated by Lessor’s gross negligence or willful misconduct, Lessee shall,
at its sole cost and expense, be responsible for (i) keeping all of the
building, structures and improvements erected on the Property in good order and
repair, free from actual or constructive waste; (ii) the repair or
reconstruction of any building, structures or improvements erected on the
Property damaged or destroyed by a Casualty; (iii) subject to Section 7.02,
making all necessary structural, non-structural, exterior and interior repairs
and replacements to any building, structures or improvements erected on the
Property; (iv) operating, remodeling, updating and modernizing the Property in
accordance with those standards adopted from time to time on a system‑wide basis
for the Permitted Facility; (v) (A) ensuring that no party encroaches upon the
Property, (B) protecting, defending (using counsel chosen by Lessee and approved
by Lessor), indemnifying, releasing and holding the Indemnified Parties harmless
from and against any and all claims and Losses arising out of or in any way
relating to any encroachments and/or activities upon the Property caused by any
Person; and (C) prosecuting any claims that Lessee seeks to bring against any
Person relating to Lessee’s use and possession of the Property; and (vi) paying
all operating costs of the Property in the ordinary course of business. Lessee
waives any right to require Lessor to maintain, repair or rebuild all or any
part of the Property or make repairs at the expense of Lessor pursuant to any
Legal Requirements at any time in effect, unless such maintenance, repair, or
rebuilding is necessitated by Lessor’s gross negligence or willful misconduct.
(b)    Notwithstanding anything set forth in Section 7.01(a) above, Lessor shall
pay the cost of any Required Capital Improvement during the last five (5) years
of the Lease Term in excess of $50,000 cumulative on an annual basis
(“Expenditure Cap”) up to the actual cost of such Required Capital Improvement
(“Lessor Expenditure”). Lessee shall reimburse Lessor such Lessor Expenditure
through an increase in Base Annual Rental in an annual amount equal to the
Lessor Expenditure divided by the Useful Life (as determined in Lessor’s
reasonable discretion) of such Required Capital Improvement. By way of example,
if a roof replacement costs $200,000 and has a Useful Life of 20 years, Lessee
shall reimburse Lessor through an increase in Base Annual Rental equal to $7,500
per year (1/20 x $150,000). For purposes of this paragraph, a “Required Capital
Improvement” shall mean a permanent structural change to the Property or the
restoration of some aspect of the Property that will either enhance the
Property’s overall value or increase its useful life and that is required to be
completed by Lessee to remain in compliance with Section 7.01(a), as reasonably
determined and agreed upon by Lessee and Lessor.
Section 7.02.     Alterations and Improvements. During the Lease Term, Lessee
shall not alter the exterior, structural, plumbing or electrical elements of the
Property in any manner without the consent of Lessor, which consent shall not be
unreasonably withheld or conditioned; provided, however, Lessee may undertake
nonstructural alterations to the Property, individually, costing less than
$150,000 (such limit shall increase by 2.0% each Lease year) without Lessor’s
prior written consent. If Lessor’s consent is required hereunder and Lessor
consents to the making of any such




13
4830-8668-1413.9
STORE / RT Logic (Kratos)
Lease Agreement (Existing Building Area)
File No.: 7210/02-525.1

--------------------------------------------------------------------------------




alterations, the same shall be made by Lessee at Lessee’s sole expense by a
licensed contractor and according to plans and specifications approved by Lessor
and subject to such other conditions as Lessor shall reasonably require. Any
work at any time commenced by Lessee on the Property shall be prosecuted
diligently to completion, shall be of good workmanship and materials and shall
comply fully with all the terms of this Lease and all Legal Requirements. Upon
completion of any alterations individually costing $150,000 or more, Lessee
shall promptly provide Lessor with evidence of full payment to all laborers and
materialmen contributing to the alterations. Additionally, upon completion of
any alterations, Lessee shall promptly provide Lessor with (a) an architect’s
certificate certifying the alterations to have been completed in conformity with
the plans and specifications (if the alterations are of such a nature as would
require the issuance of such a certificate from the architect); (b) a
certificate of occupancy (if the alterations are of such a nature as would
require the issuance of a certificate of occupancy); and (c) any other documents
or information reasonably requested by Lessor. Lessee shall keep the Property
free from any liens arising out of any work performed on, or materials furnished
to, the Property. Lessee shall execute and file or record, as appropriate, a
“Notice of Non‑Responsibility,” or any equivalent notice permitted under
applicable Law in the state where the Property is located which provides that
Lessor is not responsible for the payment of any costs or expenses relating to
the additions or alterations. Any addition to or alteration of the Property
shall be deemed a part of the Property and belong to Lessor, and Lessee shall
execute and deliver to Lessor such instruments as Lessor may reasonably require
to evidence the ownership by Lessor of such addition or alteration.
Section 7.03.     Encumbrances. During the Lease Term, Lessor shall have the
right to grant easements on, over, under and above the Property without the
prior consent of Lessee (but with prior notice to Lessee), provided that such
easements will not adversely interfere with Lessee’s use of the Property. Lessee
shall comply with and perform all obligations of Lessor under all easements,
declarations, covenants, restrictions and other items of record now or hereafter
encumbering the Property. Without Lessor’s prior written consent, Lessee shall
not grant any easements on, over, under or above the Property.
ARTICLE VIII

USE OF THE PROPERTY; COMPLIANCE
Section 8.01.     Use and “Go Dark” Rights.
(a)    Use. During the Lease Term, the Property shall be used solely for the
operation of a Permitted Facility. Except during periods when the Property is
untenantable due to Casualty or Condemnation (and provided that Lessee continues
to strictly comply with the other terms and conditions of this Lease), Lessee
shall at all times during the Lease Term occupy the Property and shall
diligently operate its business on the Property. In the event that Lessee shall
change the use of the Property, only as may be expressly permitted herein or
consented to by Lessor in writing, Lessee shall provide Lessor with written
notice of any such change.




14
4830-8668-1413.9
STORE / RT Logic (Kratos)
Lease Agreement (Existing Building Area)
File No.: 7210/02-525.1

--------------------------------------------------------------------------------




(b)    “Go Dark” Right. Notwithstanding any provision contained herein, Lessee
shall not be in default under this Section 8.01 until Lessee fails to continue
to materially operate its business at the Property (excluding instances of
Casualty, Condemnation and Force Majeure) for more than one hundred eighty (180)
consecutive days. Thereafter, Lessee shall: (i) re-open the Property; or (ii)
exercise Lessee’s assignment or subletting rights as permitted under this Lease.
Notwithstanding any provision contained in this Section 8.01(b), (A) Lessee
shall provide Lessor with written notice at least ten (10) days prior to the
Property “going dark,” and (B) the terms and provisions of this Lease and
Lessee’s obligations hereunder shall remain in full force and effect during any
“go dark” period, and (C) in no event shall Lessee “go dark” in any manner that
would violate any Permitted Encumbrances in any material respect or give a third
party any right to acquire title to the Property as a result of a Property
“going dark.”
Section 8.02.     Compliance. Lessee’s use and occupation of the Property, and
the condition thereof, shall, at Lessee’s sole cost and expense, comply fully
with all Legal Requirements and all restrictions, covenants and encumbrances of
record, and any owner obligations under such Legal Requirements, or
restrictions, covenants and encumbrances of record, with respect to the
Property, in either event, the failure with which to comply could have a
Material Adverse Effect. Without in any way limiting the foregoing provisions,
Lessee shall comply with all Legal Requirements relating to anti‑terrorism,
trade embargos, economic sanctions, Anti-Money Laundering Laws, and the
Americans with Disabilities Act of 1990, as such act may be amended from time to
time, and all regulations promulgated thereunder, as it affects the Property now
or hereafter in effect. Lessee shall obtain, maintain and comply with all
required licenses and permits, both governmental and private, to use and operate
the Properties as Permitted Facilities. Upon Lessor’s written request from time
to time during the Lease Term, Lessee shall certify in writing to Lessor that
Lessee’s representations, warranties and obligations under Section 5.05 and this
Section 8.02 remain true and correct and have not been breached. Lessee shall
immediately notify Lessor in writing if any of such representations, warranties
or covenants are no longer true or have been breached or if Lessee has a
reasonable basis to believe that they may no longer be true or have been
breached. In connection with such an event, Lessee shall comply with all Legal
Requirements and directives of Governmental Authorities and, at Lessor’s
request, provide to Lessor copies of all notices, reports and other
communications exchanged with, or received from, Governmental Authorities
relating to such an event. Lessee shall also reimburse Lessor for all Costs
incurred by Lessor in evaluating the effect of such an event on the Property and
this Lease, in obtaining any necessary license from Governmental Authorities as
may be necessary for Lessor to enforce its rights under the Transaction
Documents, and in complying with all Legal Requirements applicable to Lessor as
the result of the existence of such an event and for any penalties or fines
imposed upon Lessor as a result thereof. Lessee will use its reasonable efforts
to prevent any act or condition to exist on or about the Property that will
materially increase any insurance rate thereon, except when such acts are
required in the normal course of its business and Lessee shall pay for such
increase. Lessee agrees that it will defend (using counsel chosen by Lessee and
approved by Lessor), indemnify and hold harmless the Indemnified Parties from
and against any and all Losses caused by, incurred or resulting from Lessee’s
failure to comply with its obligations under this Section.




15
4830-8668-1413.9
STORE / RT Logic (Kratos)
Lease Agreement (Existing Building Area)
File No.: 7210/02-525.1

--------------------------------------------------------------------------------




Section 8.03.     Environmental.
(a)    Covenants.
(i)    Lessee covenants to Lessor during the Lease Term, subject to the
limitations of subsection (ii) below, as follows:
(A)    All uses and operations on or of the Property, whether by Lessee or any
other Person invited by Lessee, shall be in compliance with all Environmental
Laws and permits issued pursuant thereto.
(B)    There shall be no Releases by Lessee or its invitees in, on, under or
from the Property, except in Permitted Amounts.
(C)    There shall be no Hazardous Materials or Regulated Substances in, on or
under the Property brought on by Lessee or its invitees, except in Permitted
Amounts. Above and below ground storage tanks shall be properly permitted and
only used as permitted.
(D)    Lessee shall keep the Property or cause the Property to be kept free and
clear of all Environmental Liens, whether due to any act or omission of Lessee
or any other Person.
(E)    Lessee shall not act or fail to act or allow any other tenant, occupant,
guest, customer or other user of the Property to act or fail to act in any way
that (1) materially increases a risk to human health or the environment, (2) 
poses an unreasonable or unacceptable risk of harm to any Person or the
environment (whether on or off the Property), (3) has a Material Adverse Effect,
(4) is contrary to any material requirement set forth in the insurance policies
maintained by Lessee or Lessor, (5) constitutes a public or private nuisance or
constitutes waste, (6) violates any covenant, condition, agreement or easement
applicable to the Property, or (7) would result in any reopening or
reconsideration of any prior investigation or causes a new investigation by a
Governmental Authority having jurisdiction over the Property.
(F)    Lessee shall, at its sole cost and expense, reasonably cooperate in all
activities pursuant to this Section 8.04, including but not limited to providing
all relevant information and making knowledgeable persons available for
interviews.
(ii)    Notwithstanding any provision of this Lease to the contrary, an Event of
Default shall not be deemed to have occurred as a result of the failure of
Lessee to satisfy any one or more of the covenants set forth in subsections (A)
through (E) above provided that Lessee shall be in compliance with the
requirements of any Governmental Authority with respect to the Remediation of
any Release at the Property.




16
4830-8668-1413.9
STORE / RT Logic (Kratos)
Lease Agreement (Existing Building Area)
File No.: 7210/02-525.1

--------------------------------------------------------------------------------




(b)    Notification Requirements. Lessee shall immediately notify Lessor in
writing upon Lessee obtaining actual knowledge of (i) any Releases or Threatened
Releases in, on, under or from the Property other than in Permitted Amounts, or
migrating towards the Property; (ii) any non‑compliance with any Environmental
Laws related in any way to the Property; (iii) any actual or potential
Environmental Lien or activity use limitation; (iv) any required or proposed
Remediation of environmental conditions relating to the Property required by
applicable Governmental Authorities; and (v) any written or oral notice or other
communication of which Lessee becomes aware from any source whatsoever
(including but not limited to a Governmental Authority) relating in any way to
Hazardous Materials, Regulated Substances or above or below ground storage
tanks, or Remediation thereof at or on the Property, other than in Permitted
Amounts, possible liability of any Person relating to the Property pursuant to
any Environmental Law, other environmental conditions in connection with the
Property, or any actual or potential administrative or judicial proceedings in
connection with anything referred to in this Section. Lessee shall, upon
Lessor’s written request, deliver to Lessor a certificate stating that Lessee is
and has been in full compliance with all of the environmental representations,
warranties and covenants in this Lease.
(c)    Remediation. Unless necessitated as a result of Lessor’s gross negligence
or willful misconduct, Lessee shall, at its sole cost and expense, and without
limiting any other provision of this Lease, effectuate any Remediation required
by any Governmental Authority of any condition (including, but not limited to, a
Release or Threatened Release) in, on, under or from the Property and take any
other reasonable action deemed necessary by any Governmental Authority for
protection of human health or the environment. Should Lessee fail to undertake
any required Remediation in accordance with the preceding sentence, Lessor,
after written notice to Lessee and Lessee’s failure to immediately undertake
such Remediation, shall be permitted to complete such Remediation, and all Costs
incurred in connection therewith shall be paid by Lessee. Any Cost so paid by
Lessor, together with interest at the Default Rate, shall be deemed to be
Additional Rental hereunder and shall be due within thirty (30) days of invoice
from Lessee to Lessor.
(d)    Indemnification. Lessee shall, at its sole cost and expense, protect,
defend (using counsel chosen by Lessee and approved by Lessor), indemnify,
release and hold harmless each of the Indemnified Parties from and against any
and all Losses, including, but not limited to, all Costs of Remediation (whether
or not performed voluntarily), arising prior to the expiration or earlier
termination of this Lease (including any holdover periods) and arising out of or
in any way relating to any Environmental Laws, Hazardous Materials, Regulated
Substances, above or below ground storage tanks, or other environmental matters
concerning the Property. It is expressly understood and agreed that Lessee’s
obligations under this Section shall survive the expiration or earlier
termination of this Lease for any reason.
(e)    Right of Entry. In the event that Lessor has a reasonable basis to
believe that a Release or a violation of any Environmental Law has occurred,
Lessor and any other Person designated by Lessor, including but not limited to
any receiver, any representative of a Governmental Authority, and any
environmental consultant, shall have the right, but not the obligation, to enter
upon the Property at all reasonable times to assess any and all aspects of the
environmental condition of the Property and its use, including but not limited
to conducting any environmental assessment or audit (the scope of which shall be
determined in Lessor’s reasonable discretion) and taking samples of soil,
groundwater or other water, air, or building materials, and




17
4830-8668-1413.9
STORE / RT Logic (Kratos)
Lease Agreement (Existing Building Area)
File No.: 7210/02-525.1

--------------------------------------------------------------------------------




conducting other invasive testing. Lessee shall reasonably cooperate with and
provide access to Lessor and any other Person designated by Lessor. Any such
assessment or investigation shall be at Lessee’s sole cost and expense, to the
extent such investigation was necessitated as a result of a breach of Lessee’s
obligations under this Section 8.03.
(f)    Survival. The obligations of Lessee and the rights and remedies of Lessor
under this Section 8.03 shall survive the termination, expiration and/or release
of this Lease; provided, however, if Lessee provides Lessor with a Phase I
environmental report with respect to any Property from a vendor approved by
Lessor in its reasonable discretion, dated within thirty (30) days of the
expiration or sooner termination of this Lease, which report is in all respects
acceptable to Lessor (in its reasonable discretion), then in such event Lessee’s
obligations under this Section 8.03 with respect to such Property shall only
survive the expiration or earlier termination of this Lease for a period of
seven (7) years.
ARTICLE IX

ADDITIONAL COVENANTS
Section 9.01.     Performance at Lessee’s Expense. Lessee acknowledges and
confirms that Lessor may collect its reasonable third-party out-of-pocket
attorneys’ fees, costs and expenses in connection with (a) any modification,
amendment and termination of this Lease requested by Lessee (and not already
contemplated in this Lease); (b) any release or substitution of Property
requested by Lessee; (c) the procurement of consents, waivers and approvals with
respect to the Property or any matter related to this Lease requested by Lessee;
(d) the review of any assignment or sublease or proposed assignment or sublease
or the preparation or review of any subordination or non‑disturbance agreement
requested by Lessee; (e) the collection, maintenance and/or disbursement of
reserves created under this Lease or the other Transaction Documents (following
an Event of Default); and (f) inspections reasonably required to make certain
determinations under this Lease or the other Transaction Documents following
Lessor’s reasonable belief of a breach under this Lease or any other Transaction
Documents.
Section 9.02.     Inspection. Lessor and its authorized representatives shall
have the right, at all reasonable times and upon giving reasonable prior notice
(except in the event of an emergency, in which case no prior notice shall be
required), to enter the Property or any part thereof and inspect the same.
Except in the event of an emergency, any entry by Lessor under this Lease shall
be subject to and in compliance with Lessee’s security policies provided in
writing to Lessor. Lessee hereby waives any claim for damages for any injury or
inconvenience to or interference with Lessee’s business, any loss of occupancy
or quiet enjoyment of the Property and any other loss occasioned by such entry,
but, subject to Section 10.01, excluding damages arising as a result of the
gross negligence or willful misconduct of Lessor.




18
4830-8668-1413.9
STORE / RT Logic (Kratos)
Lease Agreement (Existing Building Area)
File No.: 7210/02-525.1

--------------------------------------------------------------------------------




Section 9.03.     Financial Information.
(a)    Financial Reporting. From and after the Effective Date and unless or
until Guarantor goes private, and subject to Section 9.03(c) below, within
fourteen (14) Business Days from the date Guarantor files its annual Form 10-K,
Lessee shall deliver to Lessor copies of Lessee’s income statement and balance
sheet for the prior fiscal year.
(b)    Financial Reporting if Guarantor Goes Private.  In the event that
Guarantor ever goes private, and subject to Section 9.03(c) below, then within
forty five (45) days after the end of each fiscal quarter and within one hundred
twenty (120) days after the end of each fiscal year of Lessee and Guarantor,
Lessee shall deliver to Lessor (i) complete consolidated financial statements
for Guarantor and separate financial statements for Lessee, including a balance
sheet, profit and loss statement, statement of stockholders’ equity and
statement of cash flows and all other related schedules for the fiscal period
then ended, such statements to detail separately interest expense, income taxes,
non-cash expenses, non-recurring expenses, operating lease expense and current
portion of long-term debt – capital leases; and (ii) income statements for the
business at the Property.  All such financial statements shall be prepared in
accordance with GAAP, and shall be certified to be accurate and complete by an
officer or director of Lessee and Guarantor.  In the event that Lessee’s
business at the Property is ordinarily consolidated with other business for
financial statements purposes, a separate profit and loss statement shall be
provided showing separately the sales, profits and losses pertaining to the
Property with interest expense, income taxes, non-cash expenses, non-recurring
expenses and operating lease expense (rent), with the basis for allocation of
overhead or other charges being clearly set forth therein.  The financial
statements delivered to Lessor pursuant to this paragraph need not be audited,
but Lessee shall deliver to Lessor copies of any audited financial statements of
the Lessee Reporting Entities which may be prepared, as soon as they are
available.
(c)    Confidentiality.  Notwithstanding anything to the contrary above or
elsewhere in this Lease, Lessor hereby agrees, for itself and its Affiliates, to
maintain confidentiality and not disclose Lessee’s or Guarantor’s financial
information (but excluding matters of public record or matters generally known
to the public) to third parties except (i) as may be required for reporting to
any Governmental Authority or otherwise required by Law, (ii) in connection with
a Securitization or related transaction, (iii) to a Lender, or to Lessor’s
employees, contractors, attorneys, accountants and other Persons on a “need to
know” basis (“Lessor Parties”), or to a prospective purchaser of a Property so
long as such Lessor Parties and any prospective purchaser are aware of, and
agree to comply with, the confidentiality provisions of this Section, or (iv)
with Lessee’s prior written consent (such consent not to be unreasonably
withheld, conditioned or delayed).
Section 9.04.     OFAC Laws. Upon receipt of notice or upon actual knowledge
thereof, Lessee shall immediately notify Lessor in writing if any Person owning
(directly or indirectly) any interest in any of the Lessee Entities, or any
director, officer, shareholder, member, manager or partner of any of such
holders is a Person whose property or interests are subject to being blocked
under any of the OFAC Laws, or is otherwise in violation of any of the OFAC
Laws, or is under investigation by any Governmental Authority for, or has been
charged with, or convicted of, drug trafficking, terrorist‑related activities or
any violation of the Anti‑Money Laundering Laws, has been assessed civil
penalties under these or related Laws, or has had funds seized or forfeited in
an action under these or related Laws; provided, however, that the covenant in
this Section 9.04 shall




19
4830-8668-1413.9
STORE / RT Logic (Kratos)
Lease Agreement (Existing Building Area)
File No.: 7210/02-525.1

--------------------------------------------------------------------------------




not apply to any Person to the extent such Person’s interest is in or through a
U.S. Publicly Traded Entity.
Section 9.05.     Estoppel Certificate. At any time, and from time to time,
Lessee shall, promptly and in no event later than ten (10) Business Days after a
request from Lessor or any Lender or mortgagee of Lessor, execute, acknowledge
and deliver to Lessor or such Lender or mortgagee, as the case may be, a
certificate in the form supplied by Lessor, certifying: (a) that Lessee has
accepted the Property; (b) that this Lease is in full force and effect and has
not been modified (or if modified, setting forth all modifications), or, if this
Lease is not in full force and effect, the certificate shall so specify the
reasons therefor; (c) the commencement and expiration dates of the Lease Term;
(d) the date to which the Rentals have been paid under this Lease and the amount
thereof then payable; (e) whether there are then any existing defaults by Lessor
in the performance of its obligations under this Lease, and, if there are any
such defaults, specifying the nature and extent thereof; (f) that no notice has
been received by Lessee of any default under this Lease which has not been
cured, except as to defaults specified in the certificate; (g) the capacity of
the Person executing such certificate, and that such Person is duly authorized
to execute the same on behalf of Lessee; (h) that neither Lessor nor any Lender
or mortgagee has actual involvement in the management or control of decision
making related to the operational aspects or the day‑to‑day operation of the
Property, including any handling or disposal of Hazardous Materials or Regulated
Substances; and (i) any other information reasonably requested by Lessor or any
Lender or mortgagee, as the case may be.
ARTICLE X

RELEASE AND INDEMNIFICATION
Section 10.01.     RELEASE AND INDEMNIFICATION. LESSEE AGREES TO USE AND OCCUPY
THE PROPERTY AT ITS OWN RISK AND HEREBY RELEASES LESSOR AND LESSOR’S AGENTS AND
EMPLOYEES FROM ALL CLAIMS FOR ANY DAMAGE OR INJURY (SO LONG AS SUCH DID NOT
RESULT FROM LESSOR’S OR LESSOR’S AGENTS’ OR EMPLOYEES’ GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT) TO THE FULL EXTENT PERMITTED BY LAW. LESSEE AGREES THAT
LESSOR SHALL NOT BE RESPONSIBLE OR LIABLE TO LESSEE OR LESSEE’S EMPLOYEES,
AGENTS, CUSTOMERS, LICENSEES OR INVITEES FOR BODILY INJURY, PERSONAL INJURY OR
PROPERTY DAMAGE OCCASIONED BY THE ACTS OR OMISSIONS OF ANY OTHER LESSEE OR ANY
OTHER PERSON (EXCEPT FOR LESSOR’S AND LESSOR’S AGENTS AND EMPLOYEES GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT). LESSEE AGREES THAT ANY EMPLOYEE OR AGENT TO
WHOM THE PROPERTY OR ANY PART THEREOF SHALL BE ENTRUSTED BY OR ON BEHALF OF
LESSEE SHALL BE ACTING AS LESSEE’S AGENT WITH RESPECT TO THE PROPERTY OR ANY
PART THEREOF, AND NEITHER LESSOR NOR LESSOR’S AGENTS, EMPLOYEES OR CONTRACTORS
(“LESSOR PARTIES”) SHALL BE LIABLE FOR ANY LOSS OF OR DAMAGE TO THE PROPERTY OR
ANY PART THEREOF UNLESS SUCH IS CAUSED BY LESSOR PARTIES GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT. LESSEE SHALL DEFEND (USING COUNSEL CHOSEN BY LESSEE AND
APPROVED BY LESSOR), INDEMNIFY, PROTECT, AND HOLD HARMLESS EACH OF THE
INDEMNIFIED PARTIES FROM AND AGAINST ANY AND ALL LOSSES (EXCLUDING LOSSES
SUFFERED BY AN INDEMNIFIED PARTY ARISING OUT OF THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH




20
4830-8668-1413.9
STORE / RT Logic (Kratos)
Lease Agreement (Existing Building Area)
File No.: 7210/02-525.1

--------------------------------------------------------------------------------




INDEMNIFIED PARTY) CAUSED BY, INCURRED OR RESULTING FROM LESSEE’S OPERATIONS OR
BY LESSEE’S USE AND OCCUPANCY OF THE PROPERTY, WHETHER RELATING TO ITS ORIGINAL
DESIGN OR CONSTRUCTION, LATENT DEFECTS, ALTERATION, MAINTENANCE, USE BY LESSEE
OR ANY PERSON THEREON, SUPERVISION OR OTHERWISE, OR FROM ANY BREACH OF, DEFAULT
UNDER, OR FAILURE TO PERFORM, ANY TERM OR PROVISION OF THIS LEASE BY LESSEE, ITS
OFFICERS, EMPLOYEES, AGENTS OR OTHER PERSONS. IT IS EXPRESSLY UNDERSTOOD AND
AGREED THAT LESSEE’S OBLIGATIONS UNDER THIS SECTION SHALL SURVIVE THE EXPIRATION
OR EARLIER TERMINATION OF THIS LEASE FOR ANY REASON WHATSOEVER.
FOR PURPOSES OF THIS LEASE, THE TERM “GROSS NEGLIGENCE” SHALL NOT INCLUDE GROSS
NEGLIGENCE IMPUTED AS A MATTER OF LAW TO ANY OF THE INDEMNIFIED PARTIES SOLELY
BY REASON OF LESSOR’S INTEREST IN THE PROPERTY OR LESSOR’S FAILURE TO ACT IN
RESPECT OF MATTERS WHICH ARE OR WERE THE OBLIGATION OF LESSEE UNDER THIS LEASE.


ARTICLE XI

CONDEMNATION AND CASUALTY
Section 11.01.     Notification. Lessee and Lessor shall promptly give the other
party written notice of (a) any Condemnation of the Property, (b) the
commencement of any proceedings or negotiations which might result in a
Condemnation of the Property, and (c) any Casualty to the Property or any part
thereof. Such notice shall provide a general description of the nature and
extent of such Condemnation, proceedings, negotiations or Casualty, and shall
include copies of any documents or notices received in connection therewith.
Thereafter, Lessee shall promptly send Lessor copies of all notices,
correspondence and pleadings relating to any such Condemnation, proceedings,
negotiations or Casualty.
Section 11.02.     Total Condemnation. In the event of a Condemnation of all or
substantially all of the Property, and if as a result of such Condemnation: (i)
access to the Property to and from the publicly dedicated roads adjacent to the
Property as of the Effective Date is permanently and materially impaired such
that Lessee no longer has access to such dedicated road; (ii) there is
insufficient parking to operate the Property as a Permitted Facility under
applicable Laws; or (iii) the Condemnation includes a portion of the building
such that the remaining portion is unsuitable for use as a Permitted Facility,
as determined by Lessee in the exercise of good faith business judgment (and
Lessee provides to Lessor an officer’s certificate executed by an officer of
Lessee certifying to the same) (each such event, a “Total Condemnation”), then,
in such event:
(a)    Termination of Lease. On the date of the Total Condemnation, all
obligations of either party hereunder shall cease; provided, however, that
Lessee’s obligations to the Indemnified Parties under any indemnification
provisions of this Lease and Lessee’s obligation to pay Rental and all other
Monetary Obligations (whether payable to Lessor or a third party) accruing under
this Lease prior to the date of termination shall survive such termination. If
the date of such Total Condemnation is other than the first day of a month, the
Base Monthly Rental for the month in which such Total Condemnation occurs shall
be apportioned based on the date of the Total Condemnation.




21
4830-8668-1413.9
STORE / RT Logic (Kratos)
Lease Agreement (Existing Building Area)
File No.: 7210/02-525.1

--------------------------------------------------------------------------------




(b)    Net Award. Subject to Section 11.07 below, Lessor shall be entitled to
receive the entire Net Award in connection with a Total Condemnation without
deduction for any estate vested in Lessee by this Lease, and Lessee hereby
expressly assigns to Lessor all of its right, title and interest in and to every
such Net Award and agrees that Lessee shall not be entitled to any Net Award or
other payment for the value of Lessee’s leasehold interest in this Lease.
Section 11.03.     Partial Condemnation or Casualty. In the event of a
Condemnation which is not a Total Condemnation (each such event, a “Partial
Condemnation”), or in the event of a Casualty:
(a)    Net Awards. Subject to Section 11.07 below, all Net Awards shall be paid
to Lessor and, as applicable, made available to Lessee pursuant to Section
11.03(b)(ii) below.
(b)    Continuance of Lease. This Lease shall continue in full force and effect
upon the following terms:
(i)    All Rental and other Monetary Obligations due under this Lease shall
continue unabated (provided, however, that the parties acknowledge that business
interruption insurance proceeds, including Rental Value Insurance proceeds,
payable to and received by Lessor shall be applied towards Lessee’s Rental
obligations).
(ii)    Lessee shall promptly commence and diligently prosecute restoration of
the Property to the same condition, as nearly as practicable, as prior to the
Partial Condemnation or Casualty as approved by Lessor. Subject to the terms and
provisions of the Mortgage and upon the written request of Lessee (accompanied
by evidence reasonably satisfactory to Lessor that such amount has been paid or
is due and payable and is properly part of such costs, and that Lessee has
complied with the terms of Section 7.02 in connection with the restoration),
Lessor shall promptly make available in installments, subject to reasonable
conditions for disbursement imposed by Lessor, an amount up to but not exceeding
the amount of any Net Award received by Lessor with respect to such Partial
Condemnation or Casualty. Prior to the disbursement of any portion of the Net
Award with respect to a Casualty, Lessee shall provide evidence reasonably
satisfactory to Lessor of the payment of restoration expenses by Lessee up to
the amount of the insurance deductible applicable to such Casualty. Lessor shall
be entitled to keep any portion of the Net Award which may be in excess of the
cost of restoration, and Lessee shall bear all additional Costs of such
restoration in excess of the Net Award.




22
4830-8668-1413.9
STORE / RT Logic (Kratos)
Lease Agreement (Existing Building Area)
File No.: 7210/02-525.1

--------------------------------------------------------------------------------




Section 11.04.     Temporary Taking. In the event of a Condemnation of all or
any part of the Property for a temporary use (a “Temporary Taking”), this Lease
shall remain in full force and effect without any reduction of Base Annual
Rental, Additional Rental or any other Monetary Obligation payable hereunder.
Except as provided below, Lessee shall be entitled to the entire Net Award for a
Temporary Taking, unless the period of occupation and use by the condemning
authorities shall extend beyond the date of expiration of this Lease, in which
event the Net Award made for such Temporary Taking shall be apportioned between
Lessor and Lessee as of the date of such expiration. At the termination of any
such Temporary Taking, Lessee will, at its own cost and expense and pursuant to
the provisions of Section 7.02, promptly commence and complete restoration of
the Property.
Section 11.05.     Adjustment of Losses. Any loss under any property damage
insurance required to be maintained by Lessee shall be adjusted by Lessor and
Lessee. Any Net Award relating to a Total Condemnation or a Partial Condemnation
shall be adjusted by Lessor or, at Lessor’s election, Lessee. Notwithstanding
the foregoing or any other provisions of this Section 11.05 to the contrary, if
at the time of any Condemnation or any Casualty or at any time thereafter an
Event of Default shall have occurred and be continuing, Lessor is hereby
authorized and empowered but shall not be obligated, in the name and on behalf
of Lessee and otherwise, to file and prosecute Lessee’s claim, if any, for a Net
Award on account of such Condemnation or such Casualty and to collect such Net
Award and apply the same to the curing of such Event of Default and any other
then existing Event of Default under this Lease and/or to the payment of any
amounts owed by Lessee to Lessor under this Lease, in such order, priority and
proportions as Lessor in its discretion shall deem proper.
Section 11.06.     Lessee Obligation in Event of Casualty. During all periods of
time following a Casualty, Lessee shall take reasonable steps to ensure that the
Property is secure and does not pose any risk of harm to any adjoining property
and Persons (including owners or occupants of such adjoining property).
Section 11.07.     Lessee Awards and Payments. Notwithstanding any provision
contained in this Article XI, Lessee shall be entitled to claim and receive any
award or payment from the condemning authority expressly granted for the taking
of any personal property owned by Lessee (including the Personalty), any
insurance proceeds with respect to any personal property owned by Lessee
(including the Personalty), the interruption of its business and moving expenses
(subject, however, to the provisions of Section 6.03(a)(iv) above), but only if
such claim or award does not adversely affect or interfere with the prosecution
of Lessor’s claim for the Condemnation or Casualty, or otherwise reduce the
amount recoverable by Lessor for the Condemnation or Casualty.
ARTICLE XII

DEFAULT, CONDITIONAL LIMITATIONS,
REMEDIES AND MEASURE OF DAMAGES
Section 12.01.     Event of Default. Each of the following shall be an event of
default by Lessee under this Lease (each, an “Event of Default”):




23
4830-8668-1413.9
STORE / RT Logic (Kratos)
Lease Agreement (Existing Building Area)
File No.: 7210/02-525.1

--------------------------------------------------------------------------------




(a)    if any representation or warranty of Lessee set forth in this Lease is
false in any material respect when made, or if Lessee renders any materially
false statement or account when made and such breach is not remedied within
thirty (30) days of written notice thereof;
(b)    if any Rental or other Monetary Obligation due under this Lease is not
paid within three (3) Business Days after written notice of failure to pay the
same; provided, however, that Lessor shall only be obligated to provide such
written notice and the three (3) Business Day cure period shall only be
available once in any twelve (12) month period; provided, further, that any
delay in the payment of Rental as a result of a technical error in the wiring
and/or automated clearinghouse process shall not constitute an Event of Default
hereunder so long as the same is corrected within one (1) Business Day of the
date Lessee receives notice thereof;
(c)    if Lessee fails to pay, prior to delinquency, any taxes, assessments or
other charges the failure of which to pay will result in the imposition of a
lien against the Property;
(d)    subject to Lessee’s rights under Section 8.01(b), if Lessee vacates or
abandons the Property;
(e)    if there is an Insolvency Event affecting Lessee or the Guarantor;
(f)    if Lessee fails to observe or perform any of the other covenants,
conditions or obligations of Lessee in this Lease; provided, however, if any
such failure does not involve the payment of any Monetary Obligation, is not
willful or intentional, does not place the Property or any rights or property of
Lessor in immediate jeopardy, and is within the reasonable power of Lessee to
promptly cure, all as determined by Lessor in its reasonable discretion, then
such failure shall not constitute an Event of Default hereunder, unless
otherwise expressly provided herein, unless and until Lessor shall have given
Lessee written notice thereof and a period of thirty (30) days shall have
elapsed, during which period Lessee may correct or cure such failure, upon
failure of which an Event of Default shall be deemed to have occurred hereunder
without further notice or demand of any kind being required. If such failure
cannot reasonably be cured within such thirty (30)‑day period, as determined by
Lessor in its reasonable discretion, and Lessee is diligently pursuing a cure of
such failure, then Lessee shall have a reasonable period to cure such failure
beyond such thirty (30)‑day period, which shall in no event exceed ninety (90)
days after receiving notice of such failure from Lessor. If Lessee shall fail to
correct or cure such failure within such ninety (90)‑day period, an Event of
Default shall be deemed to have occurred hereunder without further notice or
demand of any kind being required;
(g)    if a final, nonappealable judgment is rendered by a court against Lessee
which has a Material Adverse Effect, and is not discharged or provision made for
such discharge within ninety (90) days from the date of entry thereof;
(h)    if Lessee shall be liquidated or dissolved or shall begin proceedings
towards its liquidation or dissolution;
(i)    if the estate or interest of Lessee in the Property shall be levied upon
or attached in any proceeding and such estate or interest is about to be sold or
transferred or such process shall not be vacated or discharged within ninety
(90) days after it is made; or




24
4830-8668-1413.9
STORE / RT Logic (Kratos)
Lease Agreement (Existing Building Area)
File No.: 7210/02-525.1

--------------------------------------------------------------------------------




(j)    if there is an “Event of Default” or other breach or default by Lessee or
the Guarantor under any of the other Transaction Documents or any Other
Agreement , after the passage of all applicable notice and cure or grace
periods; provided, however, in the event that this Lease has been the subject of
a Securitization and any Other Agreement has not been the subject of the same
Securitization or any series relating to such Securitization, an “Event of
Default” under such Other Agreement shall not constitute an Event of Default
under this Lease.
Section 12.02.     Remedies. Upon the occurrence of an Event of Default, with or
without notice or demand, except as otherwise expressly provided herein or such
other notice as may be required by statute and cannot be waived by Lessee,
Lessor shall be entitled to exercise, at its option, concurrently, successively,
or in any combination, all remedies available at Law or in equity, including,
without limitation, any one or more of the following:
(a)    to terminate this Lease, whereupon Lessee’s right to possession of the
Property shall cease and this Lease, except as to Lessee’s liability, shall be
terminated;
(b)    to the extent not prohibited by applicable Law, to (i) re-enter and take
possession of the Property (or any part thereof), any or all personal property
(subject to any rights of Lessee’s Institutional Lenders) or fixtures of Lessee
upon the Property and, to the extent permissible, permits and other rights or
privileges of Lessee pertaining to the use and operation of the Property, and
(ii) expel Lessee and those claiming under or through Lessee, without being
deemed guilty in any manner of trespass or becoming liable for any loss or
damage resulting therefrom, without resort to legal or judicial process,
procedure or action. No notice from Lessor hereunder or under a forcible entry
and detainer statute or similar Law shall constitute an election by Lessor to
terminate this Lease unless such notice specifically so states. If Lessee shall,
after default, voluntarily give up possession of the Property to Lessor, deliver
to Lessor or its agents the keys to the Property, or both, such actions shall be
deemed to be in compliance with Lessor’s rights and the acceptance thereof by
Lessor or its agents shall not be deemed to constitute a termination of the
Lease. Lessor reserves the right following any re‑entry and/or reletting to
exercise its right to terminate this Lease by giving Lessee written notice
thereof, in which event this Lease will terminate;
(c)    to bring an action against Lessee for any damages sustained by Lessor or
any equitable relief available to Lessor and to the extent not prohibited by
applicable Law, to seize all personal property (subject to any rights of
Lessee’s Institutional Lenders) or fixtures upon the Property which Lessee owns
or in which it has an interest, in which Lessor shall have a landlord’s lien
and/or security interest, and to dispose thereof in accordance with the Laws
prevailing at the time and place of such seizure or to remove all or any portion
of such property and cause the same to be stored in a public warehouse or
elsewhere at Lessee’s sole expense, without becoming liable for any loss or
damage resulting therefrom and without resorting to legal or judicial process,
procedure or action;




25
4830-8668-1413.9
STORE / RT Logic (Kratos)
Lease Agreement (Existing Building Area)
File No.: 7210/02-525.1

--------------------------------------------------------------------------------




(d)    to relet the Property or any part thereof for such term or terms
(including a term which extends beyond the original Lease Term, provided that
the portion of such term that extends beyond the original Lease Term (or then
applicable Extension Term) shall be governed by a direct lease agreement between
Lessor and new lessee, with no obligations from Lessee)), at such rentals and
upon such other terms as Lessor, in its reasonable discretion, may determine,
with all proceeds received from such reletting being applied to the Rental and
other Monetary Obligations due from Lessee in such order as Lessor may, in its
reasonable discretion, determine, which other Monetary Obligations include,
without limitation, all repossession costs, brokerage commissions, reasonable
attorneys’ fees and expenses, alteration, remodeling and repair costs and
expenses of preparing for such reletting. Except to the extent required by
applicable Law, Lessor shall have no obligation to relet the Property or any
part thereof and shall in no event be liable for refusal or failure to relet the
Property or any part thereof, or, in the event of any such reletting, for
reasonable refusal or failure to collect any rent due upon such reletting, and
no such refusal or failure shall operate to relieve Lessee of any liability
under this Lease or otherwise to affect any such liability. Lessor reserves the
right following any re‑entry and/or reletting to exercise its right to terminate
this Lease by giving Lessee written notice thereof, in which event this Lease
will terminate as specified in said notice;
(e)    except to the extent prohibited by applicable Law to accelerate and
recover from Lessee all Rental and other Monetary Obligations due and owing and
scheduled to become due and owing under this Lease both before and after the
date of such breach for the entire original scheduled Lease Term;
(f)    to recover from Lessee all Costs paid or incurred by Lessor as a result
of such breach, regardless of whether or not legal proceedings are actually
commenced;
(g)    to immediately or at any time thereafter, and with or without notice, at
Lessor’s sole option but without any obligation to do so, correct such breach or
default and charge Lessee all Costs incurred by Lessor therein. Any sum or sums
so paid by Lessor, together with interest at the Default Rate, shall be deemed
to be Additional Rental hereunder and shall be promptly due from Lessee to
Lessor upon delivery of an invoice from Lessor to Lessee. Any such acts by
Lessor in correcting Lessee’s breaches or defaults hereunder shall not be deemed
to cure said breaches or defaults or constitute any waiver of Lessor’s right to
exercise any or all remedies set forth herein;
(h)    to immediately or at any time thereafter, and with or without notice,
except as required herein, set off any money of Lessee held by Lessor under this
Lease or any other Transaction Document or any Other Agreement against any sum
owing by Lessee hereunder;
(i)    to use the Security Deposit as described in Section 4.09 hereof;
(j)    without limiting the generality of the foregoing or limiting in any way
the rights of Lessor under this Lease or otherwise under applicable Laws, at any
time after the occurrence, and during the continuance, of an Event of Default,
Lessor shall be entitled to apply for and have a receiver appointed under
applicable Law by a court of competent jurisdiction (by ex parte motion for
appointment without notice) in any action taken by Lessor to enforce its rights
and remedies hereunder in order to protect and preserve Lessor’s interest under
this Lease or in the Property




26
4830-8668-1413.9
STORE / RT Logic (Kratos)
Lease Agreement (Existing Building Area)
File No.: 7210/02-525.1

--------------------------------------------------------------------------------




and the Personalty (subject to any rights of Lessee’s Institutional Lenders),
and in connection therewith, Lessee shall reasonably cooperate with Lessor;
and/or
(k)    to seek any equitable relief available to Lessor, including, without
limitation, the right of specific performance.
Section 12.03.     Cumulative Remedies. All powers and remedies given by Section
12.02 to Lessor, subject to applicable Law, shall be cumulative and not
exclusive of one another or of any other right or remedy or of any other powers
and remedies available to Lessor under this Lease, by judicial proceedings or
otherwise, to enforce the performance or observance of the covenants and
agreements of Lessee contained in this Lease, and no delay or omission of Lessor
to exercise any right or power accruing upon the occurrence of any Event of
Default shall impair any other or subsequent Event of Default or impair any
rights or remedies consequent thereto. Every power and remedy given by this
Section or by Law to Lessor may be exercised from time to time, and as often as
may be deemed expedient, by Lessor, subject at all times to Lessor’s right in
its sole judgment to discontinue any work commenced by Lessor or change any
course of action undertaken by Lessor.
ARTICLE XIII

MORTGAGE, SUBORDINATION AND ATTORNMENT
Section 13.01.     No Liens. Lessor’s interest in this Lease and/or the Property
shall not be subordinate to any liens or encumbrances placed upon the Property
by or resulting from any act of Lessee, and nothing herein contained shall be
construed to require such subordination by Lessor. NOTICE IS HEREBY GIVEN THAT
LESSEE IS NOT AUTHORIZED TO PLACE OR ALLOW TO BE PLACED ANY LIEN, MORTGAGE, DEED
OF TRUST, DEED TO SECURE DEBT, SECURITY INTEREST OR ENCUMBRANCE OF ANY KIND UPON
ALL OR ANY PART OF THE PROPERTY OR LESSEE’S LEASEHOLD INTEREST THEREIN, AND ANY
SUCH PURPORTED TRANSACTION SHALL BE VOID.
Section 13.02.     Subordination. This Lease at all times shall automatically be
subordinate to the lien of any and all ground leases and Mortgages now or
hereafter placed upon the Property by Lessor, and Lessee covenants and agrees to
execute and deliver, upon demand, such further instruments subordinating this
Lease to the lien of any or all such ground leases and Mortgages as shall be
desired by Lessor, or any present or proposed mortgagees under trust deeds, upon
the condition that Lessee shall have the right to remain in possession of the
Property under the terms of this Lease, notwithstanding any default in any or
all such ground leases or Mortgages, or after the foreclosure of such Mortgages,
so long as no Event of Default shall have occurred and be continuing.
Section 13.03.     Attornment. In the event any purchaser or assignee of any
Lender at a foreclosure sale acquires title to the Property, or in the event
that any Lender or any purchaser or assignee otherwise succeeds to the rights of
Lessor as landlord under this Lease, Lessee shall attorn to Lender or such
purchaser or assignee, as the case may be (a “Successor Lessor”), and recognize
the Successor Lessor as lessor under this Lease, and, subject to the provisions
of this Article XIII, this Lease shall continue in full force and effect as a
direct lease between the Successor Lessor and Lessee, provided that the
Successor Lessor shall only be liable for any obligations of




27
4830-8668-1413.9
STORE / RT Logic (Kratos)
Lease Agreement (Existing Building Area)
File No.: 7210/02-525.1

--------------------------------------------------------------------------------




Lessor under this Lease which accrue after the date that such Successor Lessor
acquires title. The foregoing provision shall be self‑operative and effective
without the execution of any further instruments.
Section 13.04.     Execution of Additional Documents. Although the provisions in
this Article XIII shall be self‑operative and no future instrument of
subordination shall be required, upon request by Lessor, Lessee shall execute
and deliver such additional reasonable instruments as may be reasonably required
for such purposes.
Section 13.05.     Notice to Lender. Lessee shall give written notice to any
Lender having a recorded lien upon the Property or any part thereof of which
Lessee has been notified of any breach or default by Lessor of any of its
obligations under this Lease and give such Lender at least sixty (60) days
beyond any notice period to which Lessor might be entitled to cure such default
before Lessee may exercise any remedy with respect thereto.
ARTICLE XIV

ASSIGNMENT
Section 14.01.     Assignment by Lessor. As a material inducement to Lessor’s
willingness to enter into the transactions contemplated by this Lease (the
“Transaction”) and the other Transaction Documents, Lessee hereby agrees that
Lessor may, from time to time and at any time and without the consent of Lessee
but subject to Lessee’s rights under Article XVIII, engage in all or any
combination of the following, or enter into agreements in connection with any of
the following or in accordance with requirements that may be imposed by
applicable securities, tax or other Laws: (a) the sale, assignment, grant,
conveyance, transfer, financing, re‑financing, purchase or re‑acquisition of the
Property, this Lease or any other Transaction Document, Lessor’s right, title
and interest in this Lease or any other Transaction Document, the servicing
rights with respect to any of the foregoing, or participations in any of the
foregoing; or (b) a Securitization and related transactions. Without in any way
limiting the foregoing, the parties acknowledge and agree that Lessor, in its
sole discretion, may assign this Lease or any interest herein to another Person
in order to maintain Lessor’s or any of its Affiliates’ status as a REIT. In the
event of any such sale or assignment other than a security assignment, Lessee
shall attorn to such purchaser or assignee (so long as Lessor and such purchaser
or assignee notify Lessee in writing of such transfer and such purchaser or
assignee expressly assumes in writing the obligations of Lessor hereunder from
and after the date of such assignment). At the request of Lessor, Lessee will
execute such documents confirming the sale, assignment or other transfer and
such other agreements as Lessor may reasonably request, provided that the same
do not increase the liabilities and obligations of Lessee hereunder. Lessor
shall be relieved, from and after the date of such transfer or conveyance, of
liability for the performance of any obligation of Lessor contained herein,
except for obligations or liabilities accrued prior to such assignment or sale.
Section 14.02.     Assignment by Lessee.
(a)    Lessee acknowledges that Lessor has relied both on the business
experience and creditworthiness of Lessee and upon the particular purposes for
which Lessee intends to use the Property in entering into this Lease. Lessee
shall not assign, transfer, convey, pledge or mortgage this Lease or any
interest herein or any interest in Lessee, whether by operation




28
4830-8668-1413.9
STORE / RT Logic (Kratos)
Lease Agreement (Existing Building Area)
File No.: 7210/02-525.1

--------------------------------------------------------------------------------




of Law or otherwise, without the prior written consent of Lessor. At the time of
any assignment of this Lease which is approved by Lessor, the assignee shall
assume all of the obligations of Lessee under this Lease pursuant to a written
assumption agreement in form and substance reasonably acceptable to Lessor. Such
assignment of this Lease pursuant to this Section 14.02 shall not relieve Lessee
of its obligations respecting this Lease unless otherwise agreed to by Lessor.
Any assignment, transfer, conveyance, pledge or mortgage in violation of this
Section 14.02 shall be voidable at the sole option of Lessor. Any consent to an
assignment given by Lessor hereunder shall not be deemed a consent to any
subsequent assignment.
(b)    Notwithstanding anything to the contrary contained in this Section 14.02
and provided that no Event of Default has occurred and is continuing at the time
of the proposed assignment or other transfer, and provided further that any
assignee agrees to assume all of Lessee’s obligations under this Lease, Lessee
shall have the right to assign or otherwise transfer all, but not less than all,
of its interest in, to and under this Lease without Lessor’s consent to (i) any
entity which purchases or otherwise acquires all or substantially all of the
assets of Lessee in a bona fide sale for fair market value, or (ii) a Qualified
Operator (each, a “Permitted Transfer”).  A “Qualified Operator” shall mean a
Person who (x) for two (2) consecutive years immediately prior to the date of
assignment or transfer and (y) on a proforma basis following the consummation of
such assignment or transfer (all as determined by Lessor upon review of
financial statements provided by the assignee prior to the proposed lease
assignment and in a form reasonably satisfactory to Lessor), (A) has a CFCCR
(defined below) of at least 1.50x; (B) generates EBITDA (defined below) of at
least $60,000,000, and (C) has a Lease Adjusted Leverage (defined below) of no
more than 6.50x; provided, however, that Lessee may satisfy the foregoing
conditions of a Qualified Operator by providing, or causing to be provided, a
guaranty agreement, in form and substance reasonably acceptable to and approved
by Lessor, in writing, which guaranty shall be from an entity that meets the
requirements of (A), (B) and (C) set forth in this Section 14.02.  In the event
that Lessee effects a Permitted Transfer pursuant to clause (ii), Lessee shall
be released from any liability arising under this Lease from and after the date
of such assignment and Guarantor shall be released from any liability arising
under the Guaranty from and after the date of such assignment.  In the event
that Lessee effects a Permitted Transfer pursuant to clause (i), Lessee shall
not be released from liability under this Lease nor shall Guarantor be released
from liability under the Guaranty.
For purposes hereof:
(i)    “CFCCR” means with respect to the twelve month period of time immediately
preceding the date of determination, the ratio calculated for such period of
time, each as determined in accordance with GAAP, of (i) the sum of Consolidated
Net Income (excluding non-cash income), Depreciation and Amortization, Interest
Expense, income taxes, Operating Lease Expense and non-cash expenses to (ii) the
sum of Operating Lease Expense (excluding non-cash rent adjustments), scheduled
principal payments of long term Debt, scheduled maturities of all Capital
Leases, dividends and Interest Expense (excluding non-cash interest expense and
amortization of non-cash financing expenses). For purposes of calculating the
CFCCR, the following terms shall be defined as set forth below:




29
4830-8668-1413.9
STORE / RT Logic (Kratos)
Lease Agreement (Existing Building Area)
File No.: 7210/02-525.1

--------------------------------------------------------------------------------




(A)    “Capital Lease” shall mean all leases of any property, whether real,
personal or mixed, by a Person, which leases would, in conformity with GAAP, be
required to be accounted for as a capital lease on the balance sheet of such
Person.  The term “Capital Lease” shall not include any operating lease.
(B)    “Consolidated Net Income” shall mean with respect to the period of
determination, the net income or net loss of a Person.  In determining the
amount of Consolidated Net Income, (i) adjustments shall be made for
nonrecurring gains and losses or non-cash items allocable to the period of
determination, (ii) deductions shall be made for, among other things,
Depreciation and Amortization, Interest Expense, Operating Lease Expense, and
(iii) no deductions shall be made for income taxes or charges equivalent to
income taxes allocable to the period of determination, as determined in
accordance with GAAP.
(C)    “Debt” shall mean with respect to a Person, and for the period of
determination (i) indebtedness for borrowed money, (ii) subject to the
limitation set forth in sub item (iv) below, obligations evidenced by bonds,
indentures, notes or similar instruments, (iii) obligations under leases which
should be, in accordance with GAAP, recorded as Capital Leases, and (iv)
obligations under direct or indirect guarantees in respect of, and obligations
(contingent or otherwise) to purchase or otherwise acquire, or otherwise to
assure a creditor against loss in respect of, indebtedness or obligations of
others of the kinds referred to in clauses (i) through (iv) above, except for
guaranty obligations of such Person, which, in conformity with GAAP, are not
included on the balance sheet of such Person.
(D)    “Depreciation and Amortization” shall mean the depreciation and
amortization accruing during any period of determination with respect to a
Person, as determined in accordance with GAAP.
(E)    “Interest Expense” shall mean for any period of determination, the sum of
all interest accrued or which should be accrued in respect of all Debt of a
Person, as determined in accordance with GAAP.
(F)    “Operating Lease Expense” shall mean the sum of all payments and expenses
incurred by a Person, under any operating leases during the period of
determination, as determined in accordance with GAAP.
(ii)    “EBITDA” means for the twelve (12) month period ending on the date of
determination, the sum of a Person’s net income (loss) for such period plus, in
each case to the extent previously deducted in calculating net income (loss):
(A) income taxes, (B) interest payments on all of its debt obligations
(including any borrowings under short term credit facilities), (C) all non-cash
charges including depreciation and amortization, and (D) Non-Recurring Items
(defined below).




30
4830-8668-1413.9
STORE / RT Logic (Kratos)
Lease Agreement (Existing Building Area)
File No.: 7210/02-525.1

--------------------------------------------------------------------------------




(iii)    “EBITDAR” means the sum of a Person’s EBITDA and its total land and
building rent for the twelve (12) month period ending on the date of
determination.
(iv)    “Lease Adjusted Leverage” means with respect to a Person, as of any
applicable date, the sum of (A) ten (10) times such Person’s total land and
building rent for the twelve (12) month period ending on the date of
determination, and (B) the total current balance of such Person’s total debt
obligations (including any borrowings under short term credit facilities) on
such date, divided by EBITDAR.
(v)    “Non-Recurring Items” shall mean with respect to a Person, items of the
sum (whether positive or negative) of revenue minus expenses that, in the
judgment of Lessor, are unusual in nature, occur infrequently and are not
representative of the ongoing or future earnings or expenses of such Person.
Section 14.03.     No Subletting. Lessee shall not sublet any or all of the
Property without the prior written consent of Lessor, which shall not be
unreasonably withheld, conditioned, or delayed; provided, however, that without
Lessor’s consent, Lessee may sublet any or all of the Properties (each such
sublease described in this Section 14.03, individually, a “Permitted Sublease”
and collectively, “Permitted Subleases”, and such subtenant thereunder,
“Subtenant”) so long as each Permitted Sublease contains the following
provisions: (a) the Permitted Sublease is subject and subordinate to this Lease;
(b) the Permitted Sublease shall not contain any terms inconsistent with this
Lease (or if so, the terms of this Lease shall control); (c) the rent due under
any Permitted Sublease shall be fixed rent and shall not be based on the net
profits of any Subtenant; (d) unless otherwise mutually agreed upon by Lessor
and the related Subtenant, the Permitted Sublease shall terminate upon the
expiration or sooner termination of this Lease (including any renewals hereof),
provided that the related Subtenant agrees to attorn to Lessor if Lessor elects
to assume the Permitted Sublease following a termination of this Lease;
(e) Lessee shall at all times remain liable under this Lease irrespective of any
Permitted Sublease; and (f) the related Property shall be used and occupied only
as a Permitted Facility.
ARTICLE XV

NOTICES
Section 15.01.     Notices. All notices, demands, designations, certificates,
requests, offers, consents, approvals, appointments and other instruments given
pursuant to this Lease shall be in writing and given by any one of the
following: (a) hand delivery; (b) express overnight delivery service;
(c) certified or registered mail, return receipt requested; or (d) email
transmission, and shall be deemed to have been delivered upon (i) receipt, if
hand delivered; (ii) the next Business Day, if delivered by a reputable express
overnight delivery service; (iii) the third Business Day following the day of
deposit of such notice with the United States Postal Service, if sent by
certified or registered mail, return receipt requested; or (iv) transmission, if
delivered by email transmission. Notices shall be provided to the parties and
addresses (or electronic mail addresses) specified below:




31
4830-8668-1413.9
STORE / RT Logic (Kratos)
Lease Agreement (Existing Building Area)
File No.: 7210/02-525.1

--------------------------------------------------------------------------------




If to Lessee:
Real Time Logic, Inc.
12515 Academy Ridge View
Colorado Springs, CO 80921
Attention: Director of Operations
Email: shamilton@rtlogic.com


With a copy to:
Kratos Defense & Security Solutions, Inc.
4820 Eastgate Mall, Suite 200
San Diego, CA 92121
Attention: General Counsel
Email: marie.mendoza@kratosdefense.com


If to Lessor:
STORE Capital Acquisitions, LLC
8377 E. Hartford Drive, Suite 100
Scottsdale, AZ 85255
Attention: Michael T. Bennett
                Executive Vice President – General Counsel
Email: mbennett@storecapital.com


With a copy to:
Kutak Rock LLP
1801 California Street, Suite 3000
Denver, CO 80202
Attention: Kristine Poston, Esq.
Email: kristine.poston@kutakrock.com



or to such other address or such other person as either party may from time to
time hereafter specify to the other party in a notice delivered in the manner
provided above.
ARTICLE XVI
LANDLORD’S LIEN / SECURITY INTEREST
Section 16.01.     Landlord’s Lien and Security Interest. Lessee agrees that
Lessor shall have a landlord’s lien, in, on and against all of Lessee’s right,
title and interest in, to and under all Personalty, which lien and security
interest shall secure the payment of all Rental and other Monetary Obligations
payable by Lessee to Lessor under the terms hereof and all other obligations of
Lessee to Lessor under this Lease. Lessee agrees that Lessor may file such
documents as Lessor then deems appropriate or necessary to perfect and maintain
said lien and security interest, and expressly acknowledges and agrees that, in
addition to any and all other rights and remedies of Lessor whether hereunder or
at Law or in equity, in the Event of Default of Lessee hereunder, Lessor shall
have any and all rights and remedies granted a secured party under the Uniform
Commercial Code then in effect in the state where the Property is located.
Lessee covenants to promptly notify Lessor of any changes in Lessee’s name
and/or organizational structure which may necessitate the execution and filing
of additional financing statements; provided, however, the foregoing shall not
be construed as Lessor’s consent to such changes.




32
4830-8668-1413.9
STORE / RT Logic (Kratos)
Lease Agreement (Existing Building Area)
File No.: 7210/02-525.1

--------------------------------------------------------------------------------




Section 16.02.     Landlord Subordination. Notwithstanding anything contain in
Section 16.01 to the contrary, Lessee shall have the right from time to time
during the Lease Term and without Lessor’s further approval, written or
otherwise, to grant a security interest in Lessee’s property (including the
Personalty) to Lessee’s and/or Guarantor’s institutional lenders (“Lessee’s
Institutional Lenders”) in connection with Lessee’s and Guarantor’s financing
arrangements. Lessor agrees to execute such subordinations and other related
documents related to the Lessor subordination described herein (except
amendments to this Lease unless Lessor hereafter consents) as Lessee’s
Institutional Lender may reasonably request and in a form acceptable to Lessor
in connection with any such financing.


ARTICLE XVII

MISCELLANEOUS
Section 17.01.     Force Majeure. Any prevention, delay or stoppage due to
strikes, lockouts, acts of God, enemy or hostile governmental action, civil
commotion, fire or other casualty beyond the control of the party obligated to
perform (each, a “Force Majeure Event”) shall excuse the performance by such
party for a period equal to any such prevention, delay or stoppage, expressly
excluding, however, the obligations imposed upon Lessee with respect to Rental
and other Monetary Obligations to be paid hereunder.
Section 17.02.     No Merger. There shall be no merger of this Lease nor of the
leasehold estate created by this Lease with the fee estate in or ownership of
the Property by reason of the fact that the same person, corporation, firm or
other entity may acquire or hold or own, directly or indirectly, (a) this Lease
or the leasehold estate created by this Lease or any interest in this Lease or
in such leasehold estate, and (b) the fee estate or ownership of the Property or
any interest in such fee estate or ownership. No such merger shall occur unless
and until all persons, corporations, firms and other entities having any
interest in (i) this Lease or the leasehold estate created by this Lease, and
(ii) the fee estate in or ownership of the Property or any part thereof sought
to be merged shall join in a written instrument effecting such merger and shall
duly record the same.
Section 17.03.     Interpretation. Lessor and Lessee acknowledge and warrant to
each other that each has been represented by independent counsel and has
executed this Lease after being fully advised by said counsel as to its effect
and significance. This Lease shall be interpreted and construed in a fair and
impartial manner without regard to such factors as the party which prepared the
instrument, the relative bargaining powers of the parties or the domicile of any
party. Whenever in this Lease any words of obligation or duty are used, such
words or expressions shall have the same force and effect as though made in the
form of a covenant.
Section 17.04.     Characterization. The following expressions of intent,
representations, warranties, covenants, agreements, stipulations and waivers are
a material inducement to Lessor entering into this Lease:




33
4830-8668-1413.9
STORE / RT Logic (Kratos)
Lease Agreement (Existing Building Area)
File No.: 7210/02-525.1

--------------------------------------------------------------------------------




(a)    Lessor and Lessee intend that (i)  this Lease is a “true lease,” is not a
financing lease, capital lease, mortgage, equitable mortgage, deed of trust,
trust agreement, security agreement or other financing or trust arrangement, and
the economic realities of this Lease are those of a true lease; and (ii) the
business relationship created by this Lease and any related documents is solely
that of a long-term commercial lease between Lessor and Lessee, the Lease has
been entered into by both parties in reliance upon the economic and legal
bargains contained herein, and none of the agreements contained herein is
intended, nor shall the same be deemed or construed, to create a partnership (de
facto or de jure) between Lessor and Lessee, to make them joint venturers, to
make Lessee an agent, legal representative, partner, subsidiary or employee of
Lessor, nor to make Lessor in any way responsible for the debts, obligations or
losses of Lessee.
(b)    Lessor and Lessee covenant and agree that: (i) each intends to treat this
Lease as an operating lease pursuant to Accounting Standards Codification 840 or
842 Leases, as may be amended from time to time, and as a true lease for state
Law reporting purposes and for federal income tax purposes; (ii) each party will
not, nor will it permit any Affiliate to, at any time, take any action or fail
to take any action with respect to the preparation or filing of any statement or
disclosure to Governmental Authority, including without limitation, any income
tax return (including an amended income tax return), to the extent that such
action or such failure to take action would be inconsistent with the intention
of the parties expressed in this Section 17.04; (iii) with respect to the
Property, the Lease Term is less than seventy-five percent (75%) of the
estimated remaining economic life of the Property; and (iv) the Base Annual
Rental is the fair market value for the use of the Property and was agreed to by
Lessor and Lessee on that basis, and the execution and delivery of, and the
performance by Lessee of its obligations under, this Lease do not constitute a
transfer of all or any part of the Property.
(c)    Lessee waives any claim or defense based upon the characterization of
this Lease as anything other than a true lease of the Property. Lessee
stipulates and agrees (i) not to challenge the validity, enforceability or
characterization of the lease of the Property as a true lease of the Property;
and (ii) not to assert or take or omit to take any action inconsistent with the
agreements and understandings set forth in this Section 17.04.
Section 17.05.     Disclosures.
(a)    Securities Act or Exchange Act. The parties agree that, notwithstanding
any provision contained in this Lease, any party (and each employee,
representative or other agent of any party) may disclose to any and all persons,
without limitation of any kind, any matter required under the Securities Act or
the Exchange Act.
(b)    Lessor Advertising and Related Publications. Each party shall obtain the
other party’s prior written consent before such other party’s name, trademarks,
logos, pictures of stores and signage, and basic Transaction information
(collectively “Company Information”) is used in connection with any sales,
advertising, and press release materials, including on the requesting party’s
website.




34
4830-8668-1413.9
STORE / RT Logic (Kratos)
Lease Agreement (Existing Building Area)
File No.: 7210/02-525.1

--------------------------------------------------------------------------------




(c)    Public Disclosures. Except as required by Law, neither party shall make
any public disclosure, including press releases or any form of media release, of
this Lease Agreement or any transactions relating hereto without the prior
written consent of the other.
Section 17.06.     Attorneys’ Fees. In the event of any judicial or other
adversarial proceeding concerning this Lease, to the extent permitted by Law,
the prevailing party shall be entitled to recover all of its reasonable
attorneys’ fees and other Costs in addition to any other relief to which it may
be entitled.
Section 17.07.     Memorandum of Lease. Concurrently with the execution of this
Lease, Lessor and Lessee are executing Lessor’s standard form memorandum of
lease in recordable form, indicating the names and addresses of Lessor and
Lessee, a description of the Property, the Lease Term, but omitting Rentals and
such other terms of this Lease as Lessor may not desire to disclose to the
public. Further, upon Lessor’s reasonable request, Lessee agrees to execute and
acknowledge a termination of lease and/or quitclaim deed in recordable form to
be held by Lessor until the expiration or sooner termination of the Lease Term.
Section 17.08.     No Brokerage. Lessor and Lessee represent and warrant to each
other that they have had no conversation or negotiations with any broker, other
than Olive Real Estate Group (whose fees will be paid in accordance with the
terms of the Disbursement Agreement) concerning the leasing of the Property.
Each of Lessor and Lessee agrees to protect, defend (using counsel chosen by
Lessee and approved by Lessor), indemnify, save and keep harmless the other,
against and from all liabilities, claims, losses, Costs, damages and expenses,
including reasonable attorneys’ fees, arising out of, resulting from or in
connection with their breach of the foregoing warranty and representation.
Section 17.09.     Waiver of Jury Trial and Certain Damages. LESSOR AND LESSEE
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE
TO A TRIAL BY JURY WITH RESPECT TO ANY AND ALL ISSUES PRESENTED IN ANY ACTION,
PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO
AGAINST THE OTHER OR ITS SUCCESSORS WITH RESPECT TO ANY MATTER ARISING OUT OF OR
IN CONNECTION WITH THIS LEASE, THE RELATIONSHIP OF LESSOR AND LESSEE, LESSEE’S
USE OR OCCUPANCY OF THE PROPERTY, AND/OR ANY CLAIM FOR INJURY OR DAMAGE, OR ANY
EMERGENCY OR STATUTORY REMEDY. THIS WAIVER BY THE PARTIES HERETO OF ANY RIGHT
EITHER MAY HAVE TO A TRIAL BY JURY HAS BEEN NEGOTIATED AND IS AN ESSENTIAL
ASPECT OF THEIR BARGAIN. FURTHERMORE, LESSOR AND LESSEE HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE TO SEEK PUNITIVE,
CONSEQUENTIAL, SPECIAL AND INDIRECT DAMAGES FROM THE OTHER PARTY AND ANY OF THE
AFFILIATES, OFFICERS, DIRECTORS, MEMBERS, MANAGERS OR EMPLOYEES OF LESSOR OR
LESSEE, AS APPLICABLE, OR ANY OF THEIR SUCCESSORS WITH RESPECT TO ANY AND ALL
ISSUES PRESENTED IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT WITH
RESPECT TO ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS LEASE OR ANY
DOCUMENT CONTEMPLATED HEREIN OR RELATED HERETO. THE WAIVER BY LESSOR AND LESSEE
OF ANY RIGHT EITHER MAY HAVE TO SEEK PUNITIVE, CONSEQUENTIAL, SPECIAL AND
INDIRECT DAMAGES HAS BEEN NEGOTIATED BY THE PARTIES HERETO AND IS AN ESSENTIAL
ASPECT OF THEIR BARGAIN.




35
4830-8668-1413.9
STORE / RT Logic (Kratos)
Lease Agreement (Existing Building Area)
File No.: 7210/02-525.1

--------------------------------------------------------------------------------




Section 17.10.     Securitizations. As a material inducement to Lessor’s
willingness to enter into the Transactions contemplated by this Lease and the
other Transaction Documents, Lessee hereby acknowledges and agrees that Lessor
may, from time to time and at any time (a) advertise, issue press releases, send
direct mail or otherwise disclose information regarding the Transaction for
marketing purposes with Lessee’s prior written consent; and (b) (i) act or
permit another Person to act as sponsor, settler, transferor or depositor of, or
a holder of interests in, one or more Persons or other arrangements formed
pursuant to a trust agreement, indenture, pooling agreement, participation
agreement, sale and servicing agreement, limited liability company agreement,
partnership agreement, articles of incorporation or similar agreement or
document; and (ii) permit one or more of such Persons or arrangements to offer
and sell stock, certificates, bonds, notes, other evidences of indebtedness or
securities that are directly or indirectly secured, collateralized or otherwise
backed by or represent a direct or indirect interest in whole or in part in any
of the assets, rights or properties described in Section 14.01 of this Lease, in
one or more Persons or arrangements holding such assets, rights or properties,
or any of them (collectively, the “Securities”), whether any such Securities are
privately or publicly offered and sold, or rated or unrated (any combination of
which actions and transactions described in both clauses (i) and (ii) in this
paragraph, whether proposed or completed, are referred to in this Lease as a
“Securitization”). Lessee shall cooperate fully with Lessor and any Affected
Party with respect to all reasonable requests and due diligence procedures and
use reasonable efforts to facilitate such Securitization, provided that such
cooperation shall be at no additional cost or expense to Lessee so long as
Lessee is not otherwise required to provide such information to Lessor pursuant
to the other provisions of this Lease.
Section 17.11.     State‑Specific Provisions. The provisions and/or remedies
which are set forth on the attached Exhibit D shall be deemed a part of and
included within the terms and conditions of this Lease.
Section 17.12.     Time is of the Essence; Computation. Time is of the essence
with respect to each and every provision of this Lease. If any deadline provided
herein falls on a non-Business Day, such deadline shall be extended to the next
day that is a Business Day.
Section 17.13.     Waiver and Amendment. No provision of this Lease shall be
deemed waived or amended except by a written instrument unambiguously setting
forth the matter waived or amended and signed by the party against which
enforcement of such waiver or amendment is sought. Waiver of any matter shall
not be deemed a waiver of the same or any other matter on any future occasion.
No acceptance by Lessor of an amount less than the Rental and other Monetary
Obligations stipulated to be due under this Lease shall be deemed to be other
than a payment on account of the earliest such Rental or other Monetary
Obligations then due or in arrears nor shall any endorsement or statement on any
check or letter accompanying any such payment be deemed a waiver of Lessor’s
right to collect any unpaid amounts or an accord and satisfaction.
Section 17.14.     Successors Bound. Except as otherwise specifically provided
herein, the terms, covenants and conditions contained in this Lease shall bind
and inure to the benefit of the respective heirs, successors, executors,
administrators and assigns of each of the parties hereto.




36
4830-8668-1413.9
STORE / RT Logic (Kratos)
Lease Agreement (Existing Building Area)
File No.: 7210/02-525.1

--------------------------------------------------------------------------------




Section 17.15.     Captions. Captions are used throughout this Lease for
convenience of reference only and shall not be considered in any manner in the
construction or interpretation hereof.
Section 17.16.     Other Documents. Each of the parties agrees to sign such
other and further documents as may be reasonably necessary or appropriate to
carry out the intentions expressed in this Lease.
Section 17.17.     Entire Agreement. This Lease and any other instruments or
agreements referred to herein, constitute the entire agreement between the
parties with respect to the subject matter hereof, and there are no other
representations, warranties or agreements except as herein provided.
Section 17.18.     Forum Selection; Jurisdiction; Venue; Choice of Law. For
purposes of any action or proceeding arising out of this Lease, the parties
hereto expressly submit to the jurisdiction of all federal and state courts
located in the state where the Property is located. Lessee and Lessor each
consents that it may be served with any process or paper by registered mail or
by personal service within or without the state where the Property is located in
accordance with applicable Law. Furthermore, Lessee waives and agrees not to
assert in any such action, suit or proceeding that it is not personally subject
to the jurisdiction of such courts, that the action, suit or proceeding is
brought in an inconvenient forum or that venue of the action, suit or proceeding
is improper. This Lease shall be governed by, and construed with, the Laws of
the applicable state in which the Property is located, without giving effect to
any state’s conflict of Laws principles.
Section 17.19.     Counterparts. This Lease may be executed in one or more
counterparts, each of which shall be deemed an original. Furthermore, the
undersigned agree that transmission of this Lease via e-mail in a “.pdf” or
other electronic format shall be deemed transmission of the original Lease for
all purposes.
ARTICLE XVIII

RIGHT OF FIRST REFUSAL
Section 18.01.     Offer. Subject to the terms and conditions set forth in this
Section Article XVIII, if Lessor desires to sell the Property and receives a
bona fide written offer from a third party which offer is in all respects
acceptable to Lessor, Lessor shall deliver a complete copy of such bona fide
third party offer to Lessee (“Third Party Offer”). Within twenty-one (21) days
of Lessee’s receipt of the first Third Party Offer delivered hereunder, and
within fifteen (15) days of Lessee’s receipt of subsequent Third Party Offer
from Lessor, and a written statement of Lessor’s desire to sell the Property in
accordance with such Third Party Offer, Lessee shall have the right to deliver
an offer to Lessor (“Purchase Offer”) to purchase Lessor’s interest in any such
Property for the amount of the bona fide third party offer to purchase the
Property (the “Subject Purchase Price”). Lessee shall complete such purchase,
subject to the satisfaction of each of the terms and conditions set forth in
Section 18.02 below.    




37
4830-8668-1413.9
STORE / RT Logic (Kratos)
Lease Agreement (Existing Building Area)
File No.: 7210/02-525.1

--------------------------------------------------------------------------------




Section 18.02.     Conditions Precedent.
(a)    The purchase of Lessor’s interest in the Property pursuant to
Section 18.01 shall be subject to the fulfillment of all of the following terms
and conditions: (i) no Event of Default shall have occurred and be continuing
under this Lease or other Transaction Documents; (ii) Lessee shall have paid to
Lessor the Subject Purchase Price, together with all Rental and other Monetary
Obligations then due and payable under this Lease as of the date of the closing
of such purchase; (iii) in addition to payment of the Subject Purchase Price,
Lessee shall have satisfied its obligations under Section 18.03 below; and (iv)
the date of the closing of such purchase shall occur within sixty (60) days of
Lessor’s receipt of the Purchase Offer.
(b)    On the date of the closing of the purchase of a Property pursuant to this
Section (the “Purchase Closing Date”), subject to satisfaction of the foregoing
conditions: (i) this Lease shall be deemed terminated; provided, however, such
termination shall not limit Lessee’s obligations to Lessor under any
indemnification provisions of this Lease and Lessee’s obligations to pay any
Monetary Obligations (whether payable to Lessor or a third party) accruing under
this Lease with respect to such Property prior to the Purchase Closing Date
shall survive the termination of this Lease; and (ii) Lessor shall convey such
Property to Lessee “as is” by special warranty deed, subject to all matters of
record (except for any consensual liens granted by Lessor other than those
granted by Lessor at the request of Lessee), and without representations or
warranty.
Section 18.03.     Costs. Lessee shall be solely responsible for the payment of
all Costs, whether or not the purchase is consummated that the third party was
willing to be responsible for under the Third Party Offer.
Section 18.04.     Termination of Right. NOTWITHSTANDING ANYTHING TO THE
CONTRARY, LESSEE’S RIGHTS UNDER THIS ARTICLE XVIII SHALL TERMINATE AND BE NULL
AND VOID AND OF NO FURTHER FORCE AND EFFECT IF (i) LESSEE FAILS TO EXERCISE THE
RIGHT GRANTED PURSUANT TO THIS ARTICLE, AND THE SALE TO THE THIRD PARTY
PURCHASER IS CONSUMMATED; (ii) THIS LEASE TERMINATES OR THE LEASE TERM EXPIRES;
(iii) THE PROPERTY IS SOLD OR TRANSFERRED PURSUANT TO THE EXERCISE OF A PRIVATE
POWER OF SALE OR JUDICIAL FORECLOSURE OR ACCEPTANCE OF A DEED IN LIEU THEREOF;
OR (iv) LESSEE SHALL BE IN DEFAULT OF ANY OF THE TERMS AND CONDITIONS OF THIS
LEASE OR IF ANY CONDITION SHALL EXIST WHICH UPON THE GIVING OF NOTICE OR THE
PASSAGE OF TIME, OR BOTH, WOULD CONSTITUTE A DEFAULT BY LESSEE UNDER THIS LEASE.
IN ANY SUCH EVENT, LESSEE SHALL EXECUTE A QUITCLAIM DEED AND SUCH OTHER
DOCUMENTS AS LESSOR SHALL REASONABLY REQUEST EVIDENCING THE TERMINATION OF ITS
RIGHT UNDER THIS SECTION 18.04.
Section 18.05.     Attornment. If Lessee does not deliver its Purchase Offer to
purchase the Property and the Property is transferred to a third party
purchaser, Lessee will attorn to any third party purchaser as Lessor so long as
such third party purchaser and Lessor notify Lessee in writing of such transfer
and so long as there is no material increase to Lessee’s obligations under this
Lease. At the request of Lessor, Lessee will execute such documents confirming
the agreement referred to above and such other agreements as Lessor may
reasonably request, provided that such agreements do not increase the
liabilities and obligations of Lessee hereunder.




38
4830-8668-1413.9
STORE / RT Logic (Kratos)
Lease Agreement (Existing Building Area)
File No.: 7210/02-525.1

--------------------------------------------------------------------------------




Section 18.06.     Exclusions. The provisions of this Article XVIII shall not
apply to or prohibit (i) any mortgages or other hypothecation of Lessor’s
interest in the Property; (ii) any sale of the Property pursuant to a private
power of sale under or judicial foreclosure of any mortgage or other security
instrument or device to which Lessor’s interest in the Property is now or
hereafter subject; (iii) any transfer of Lessor’s interest in the Property to a
mortgagee or other holder of a security interest therein or their designees by
deed in lieu of foreclosure; (iv) any transfer of the Property to any
governmental or quasi-governmental agency with power of Condemnation; (v) any
transfer of the Property to any Affiliate of Lessor; (vi) any transfers of
interests in Lessor by any member, shareholder, partner or other owner to any
other member, shareholder, partner or other owner; and (vii) any transfers to
any Person to whom Lessor sells all or substantially all of its assets.
[Remainder of page intentionally left blank; signature page(s) to follow]






39
4830-8668-1413.9
STORE / RT Logic (Kratos)
Lease Agreement (Existing Building Area)
File No.: 7210/02-525.1

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Lessor and Lessee have entered into this Lease as of the
date first above written.
 
LESSOR:
STORE CAPITAL ACQUISITIONS, LLC,  
a Delaware limited liability company
By: /s/Michael T. Bennett
Printed Name: Michael T. Bennett
Title: Executive Vice President, General Counsel



201


4830-8668-1413.9
STORE / RT Logic (Kratos)
Lease Agreement (Existing Building Area)
File No.: 7210/02-525.1

--------------------------------------------------------------------------------








 
LESSEE:
REAL TIME LOGIC, INC.,  
a Colorado corporation
By:  /s/ Michael W. Fink
Printed Name:  Michael W. Fink
Title:  Vice President, Contracts







4830-8668-1413.9
STORE / RT Logic (Kratos)
Lease Agreement (Existing Building Area)
File No.: 7210/02-525.1

--------------------------------------------------------------------------------




EXHIBITS
Exhibit A:    Defined Terms

Exhibit B:    Legal Description and Street Address of the Property

Exhibit C:    Wire Instructions

Exhibit D:    State‑Specific Provisions
Schedule 8.01    Prohibited Uses




4830-8668-1413.9
STORE / RT Logic (Kratos)
Lease Agreement (Existing Building Area)
File No.: 7210/02-525.1

--------------------------------------------------------------------------------





EXHIBIT A

DEFINED TERMS
The following terms shall have the following meanings for all purposes of this
Lease:
“Additional Rental” has the meaning set forth in Section 4.03.
“Adjustment Date” has the meaning set forth in Section 1.07.
“Affected Party” means each direct or indirect participant or investor in a
proposed or completed Securitization, including, without limitation, any
prospective owner, any rating agency or any party to any agreement executed in
connection with the Securitization.
“Affiliate” means any Person which directly or indirectly controls, is under
common control with or is controlled by any other Person. For purposes of this
definition, “controls,” “under common control with,” and “controlled by” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities or otherwise.
“Anti‑Money Laundering Laws” means all applicable Laws, regulations and
government guidance on the prevention and detection of money laundering,
including, without limitation, (a) 18 U.S.C. §§ 1956 and 1957; and (b) the Bank
Secrecy Act, 31 U.S.C. §§ 5311 et seq., and its implementing regulations, 31 CFR
Part 103.
“Base Annual Rental” has the meaning set forth in Section 1.05.
“Base Monthly Rental” means an amount equal to 1/12 of the applicable Base
Annual Rental.
“Business Day” means a day on which banks located in Scottsdale, Arizona are not
required or authorized to remain closed.
“Casualty” means any loss of or damage to any property included within or
related to the Property or arising from an adjoining property caused by an Act
of God, fire, flood or other catastrophe.
“Code” means the Internal Revenue Code of 1986, as the same may be amended from
time to time.
“Condemnation” means a Taking and/or a Requisition.
“Costs” means all reasonable costs and expenses incurred by a Person, including,
without limitation, reasonable attorneys’ fees and expenses, court costs, expert
witness fees, costs of tests and analyses, travel and accommodation expenses,
deposition and trial transcripts, copies and other similar costs and fees,
brokerage fees, escrow fees, title insurance premiums, appraisal fees, stamp
taxes, recording fees and transfer taxes or fees, as the circumstances require.




A-1
4830-8668-1413.9
STORE / RT Logic (Kratos)
Lease Agreement (Existing Building Area)
File No.: 7210/02-525.1

--------------------------------------------------------------------------------




“Default Rate” means 18% per annum or the highest rate permitted by Law,
whichever is less.
“Disbursement Agreement” means that certain Development and Disbursement
Agreement dated as of the date hereof by and between STORE Capital Acquisitions,
LLC and ViaWest Properties, LLC, and acknowledged and agreed to by Lessee,
related to the construction of the New Building within the New Building Area.
“Effective Date” has the meaning set forth in the introductory paragraph of this
Lease.
“Entire Parcel” has the meaning set forth in Section 2.03.
“Environmental Laws” means federal, state and local Laws, ordinances, common law
requirements and regulations and standards, rules, policies and other
governmental requirements, administrative rulings and court judgments and
decrees having the effect of Law in effect now or in the future and including
all amendments, that relate to Hazardous Materials, Regulated Substances, USTs,
and/or the protection of human health or the environment, or relating to
liability for or Costs of Remediation or prevention of Releases, and apply to
Lessee and/or the Property.
“Environmental Liens” means any liens and other encumbrances imposed pursuant to
any Environmental Law.
“Event of Default” has the meaning set forth in Section 12.01.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Expenditure Cap” has the meaning set forth in Section 7.01(b).
“Extension Option” has the meaning set forth in Section 3.02.
“Extension Term” has the meaning set forth in Section 3.02.
“First Deposit Return” has the meaning set forth in Section 4.09(c)(i).
“Force Majeure Event” has the meaning set forth in Section 17.01.
“GAAP” means generally accepted accounting principles, consistently applied from
period to period.
“Governmental Authority” means any governmental authority, agency, department,
commission, bureau, board, instrumentality, court or quasi‑governmental
authority of the United States, any state or any political subdivision thereof
with authority to adopt, modify, amend, interpret, give effect to or enforce any
federal, state and local Laws, statutes, ordinances, rules or regulations,
including common law, or to issue court orders.
“Guarantor” means Kratos Defense & Security Solutions, Inc., a Delaware
corporation, or any additional or replacement guarantor(s) approved by Lessor in
its reasonable discretion.




A-2
4830-8668-1413.9
STORE / RT Logic (Kratos)
Lease Agreement (Existing Building Area)
File No.: 7210/02-525.1

--------------------------------------------------------------------------------




“Guaranty” means that certain Unconditional Guaranty of Payment and Performance
dated as of the date hereof given by Guarantor for the benefit of Lessor, as the
same may be amended from time to time.
“Hazardous Materials” includes: (a) oil, petroleum products, flammable
substances, explosives, radioactive materials, hazardous wastes or substances,
toxic wastes or substances or any other materials, contaminants or pollutants,
the presence of which causes the Property to be in violation of any local, state
or federal Law or regulation, or Environmental Law, or are defined as or
included in the definition of “hazardous substances,” “hazardous wastes,”
“hazardous materials,” “toxic substances,” “contaminants,” “pollutants,” or
words of similar import under any applicable local, state or federal Law or
under the regulations adopted, orders issued, or publications promulgated
pursuant thereto, including, but not limited to: (i) the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, 42
U.S.C. § 9601, et seq.; (ii) the Hazardous Materials Transportation Act, as
amended, 49 U.S.C. § 5101, et seq.; (iii) the Resource Conservation and Recovery
Act, as amended, 42 U.S.C. § 6901, et seq.; and (iv) regulations adopted and
publications promulgated pursuant to the aforesaid Laws; (b) asbestos in any
form which is friable, urea formaldehyde foam insulation, transformers or other
equipment which contain dielectric fluid containing levels of polychlorinated
biphenyls in excess of fifty (50) parts per million; (c) underground storage
tanks; and (d) any other chemical, material or substance, exposure to which is
prohibited, limited or regulated by any Governmental Authority.
“Indemnified Parties” means Lessor, its members, managers, officers, directors,
shareholders, partners, employees, affiliates, subsidiaries, successors and
assigns, including, but not limited to, any successors by merger, consolidation
or acquisition of all or a substantial portion of the assets and business of
Lessor.
“Initial Term” has the meaning set forth in Section 3.01.
“Insolvency Event” means (a) a Person’s making a general assignment for the
benefit of creditors; (b) any proceeding being instituted by or against any
Person (i) seeking to adjudicate it bankrupt or insolvent; (ii) seeking
liquidation, dissolution, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any Law relating to
bankruptcy, insolvency, or reorganization or relief of debtors; or (iii) seeking
the entry of an order for relief or the appointment of a receiver, trustee, or
other similar official for it or for any substantial part of its property, and
in the case of any such proceeding instituted against any Person, either such
proceeding shall remain undismissed for a period of one hundred twenty
(120) days or any of the actions sought in such proceeding shall occur; or
(c) any Person taking any corporate action to authorize any of the actions set
forth above in this definition.
“Insurance Premiums” has the meaning in Section 6.04.
“Law(s)” means any constitution, statute, rule of law, code, ordinance, order,
judgment, decree, injunction, rule, regulation, policy, requirement or
administrative or judicial determination, even if unforeseen or extraordinary,
of every duly constituted Governmental Authority, court or agency, now or
hereafter enacted or in effect.
“Lease Term” has the meaning described in Section 3.01.




A-3
4830-8668-1413.9
STORE / RT Logic (Kratos)
Lease Agreement (Existing Building Area)
File No.: 7210/02-525.1

--------------------------------------------------------------------------------




“Legal Requirements” means the requirements of all present and future Laws
(including, without limitation, Environmental Laws and Laws relating to
accessibility to, usability by, and discrimination against, disabled
individuals), all judicial and administrative interpretations thereof, including
any judicial order, consent, decree or judgment, and all covenants, restrictions
and conditions now or hereafter of record which may be applicable to Lessee or
to the Property, or to the use, manner of use, occupancy, possession, operation,
maintenance, alteration, repair or restoration of the Property, even if
compliance therewith necessitates structural changes or improvements or results
in interference with the use or enjoyment of the Property.
“Lender” means any lender in connection with any loan secured by Lessor’s
interest in the Property, and any servicer of any loan secured by Lessor’s
interest in the Property.
“Lessee Entity” or “Lessee Entities” means individually or collectively, as the
context may require, Lessee and Guarantor.
“Lessee Reporting Entities” means individually or collectively, as the context
may require, Lessee and Guarantor.
“Lessee’s Information” has the meaning set forth in Section 17.05(b).
“Lessee’s Institutional Lenders” has the meaning set forth in Section 16.01.
“Lessor Entity” or “Lessor Entities” means individually or collectively, as the
context may require, Lessor and all Affiliates of Lessor.
“Lessor Expenditure” has the meaning set forth in Section 7.01(b).
“Losses” means any and all claims, suits, liabilities (including, without
limitation, strict liabilities), actions, proceedings, obligations, debts,
damages, losses, Costs, diminutions in value, fines, penalties, interest,
charges, fees, judgments, awards, amounts paid in settlement and damages of
whatever kind or nature, inclusive of bodily injury and property damage to third
parties (including, without limitation, attorneys’ fees and other Costs of
defense).
“Material Adverse Effect” means a material adverse effect on (a) the Property,
including without limitation, the operation of the Property as a Permitted
Facility and/or the value of the Property; (b) Lessee’s ability to perform its
obligations under this Lease; (c) Lessor’s interests in the Property, this Lease
or the other Transaction Documents; or (d) Guarantor’s ability to perform its
obligations under the Guaranty.
“Monetary Obligations” means all Rental and all other sums payable or
reimbursable by Lessee under this Lease to Lessor, to any third party on behalf
of Lessor, or to any Indemnified Party.
“Mortgage” means, collectively, the mortgages, deeds of trust or deeds to secure
debt, assignments of rents and leases, security agreements and fixture filings
executed by Lessor for the benefit of Lender with respect to the Property, as
such instruments may be amended, modified, restated or supplemented from time to
time and any and all replacements or substitutions.




A-4
4830-8668-1413.9
STORE / RT Logic (Kratos)
Lease Agreement (Existing Building Area)
File No.: 7210/02-525.1

--------------------------------------------------------------------------------




“Net Award” means (a) the entire award payable with respect to a Property by
reason of a Condemnation whether pursuant to a judgment or by agreement or
otherwise; or (b) the entire proceeds of any insurance required under
Section 6.03 payable with respect to a Property, as the case may be, and in
either case, less any Costs incurred by Lessor in collecting such award or
proceeds.
“New Building” means the to-be-constructed improvements to be located within the
New Building Area.
“New Building Area” means the unshaded portion of the Entire Parcel depicted on
the drawing on Exhibit B attached hereto, all rights, privileges, and
appurtenances associated therewith, and all buildings, fixtures and other
improvements now or hereafter located in such unshaded area of the Entire Parcel
(whether or not affixed to such real estate).
“New Building Lease” means that certain Lease Agreement among Lessor and Lessee
dated as of the Effective Date with respect to the New Building Area.
“OFAC Laws” means Executive Order 13224 issued by the President of the United
States, and all regulations promulgated thereunder, including, without
limitation, the Terrorism Sanctions Regulations (31 CFR Part 595), the Terrorism
List Governments Sanctions Regulations (31 CFR Part 596), the Foreign Terrorist
Organizations Sanctions Regulations (31 CFR Part 597), and the Cuban Assets
Control Regulations (31 CFR Part 515), and all other present and future federal,
state and local Laws, ordinances, regulations, policies, lists (including,
without limitation, the Specially Designated Nationals and Blocked Persons List)
and any other requirements of any Governmental Authority (including without
limitation, the U.S. Department of the Treasury Office of Foreign Assets
Control) addressing, relating to, or attempting to eliminate, terrorist acts and
acts of war, each as supplemented, amended or modified from time to time after
the Effective Date, and the present and future rules, regulations and guidance
documents promulgated under any of the foregoing, or under similar Laws,
ordinances, regulations, policies or requirements of other states or localities.
“Other Agreements” means, collectively, all agreements and instruments now or
hereafter entered into between, among or by (a) any of the Lessee Entities; and,
or for the benefit of, (b) any of the Lessor Entities, including, without
limitation, leases (including the New Building Lease), promissory notes and
guaranties, but excluding this Lease and all other Transaction Documents.
“Partial Condemnation” has the meaning set forth in Section 11.03.
“Permitted Amounts” shall mean, with respect to any given level of Hazardous
Materials or Regulated Substances, that level or quantity of Hazardous Materials
or Regulated Substances in any form or combination of forms which does not
constitute a violation of any Environmental Laws and is customarily employed in,
or associated with, similar businesses located in the state where the Property
is located.
“Permitted Facility” means general office purposes, labs, storage and
warehousing and any other lawful purpose common to and suitable for modern
suburban office buildings in Colorado Springs, CO, except for the “Prohibited
Uses” described in Schedule 8.01 attached hereto.




A-5
4830-8668-1413.9
STORE / RT Logic (Kratos)
Lease Agreement (Existing Building Area)
File No.: 7210/02-525.1

--------------------------------------------------------------------------------




“Person” means any individual, partnership, corporation, limited liability
company, trust, unincorporated organization, Governmental Authority or any other
form of entity.
“Personalty” means any and all “goods” (excluding “inventory,” and including,
without limitation, all “equipment,” “fixtures,” appliances and furniture (as
“goods,” “inventory,” “equipment” and “fixtures” are defined in the applicable
Uniform Commercial Code then in effect in the applicable jurisdiction)) from
time to time situated on or used in connection with the Property, whether now
owned or held or hereafter arising or acquired, together with all replacements
and substitutions therefore and all cash and non-cash proceeds (including
insurance proceeds and any title and UCC insurance proceeds) and products
thereof, and, in the case of tangible collateral, together with all additions,
attachments, accessions, parts, equipment and repairs now or hereafter attached
or affixed thereto or used in connection therewith.
“Price Index” means the Consumer Price Index which is designated for the
applicable month of determination as the United States City Average for All
Urban Consumers, All Items, Not Seasonally Adjusted, with a base period equaling
100 in 1982 ‑ 1984, as published by the United States Department of Labor’s
Bureau of Labor Statistics or any successor agency. In the event that the Price
Index ceases to be published, its successor index measuring cost of living as
published by the same Governmental Authority which published the Price Index
shall be substituted and any necessary reasonable adjustments shall be made by
Lessor and Lessee in order to carry out the intent of Section 4.02. In the event
there is no successor index measuring cost of living, Lessor shall reasonably
select an alternative price index measuring cost of living that will constitute
a reasonable substitute for the Price Index.
“Property” means the shaded portion of the Entire Parcel depicted on the drawing
on Exhibit B attached hereto, all rights, privileges, and appurtenances
associated therewith, and all buildings, fixtures and other improvements now or
hereafter located in such shaded area of the Entire Parcel (whether or not
affixed to such real estate), but excluding Personalty.
“Purchase Closing Date” has the meaning set forth in Section 18.02(b).
“Purchase Offer” has the meaning set forth in Section 18.01.
“Real Estate Taxes” has the meaning set forth in Section 6.04.
“Regulated Substances” means “petroleum” and “petroleum‑based substances” or any
similar terms described or defined in any of the Environmental Laws and any
applicable federal, state, county or local Laws applicable to or regulating
USTs.
“REIT” means a real estate investment trust as defined under Section 856 of the
Code.
“Release” means any presence, release, deposit, discharge, emission, leaking,
spilling, seeping, migrating, injecting, pumping, pouring, emptying, escaping,
dumping, disposing or other movement of Hazardous Materials, Regulated
Substances or USTs or any Threatened Release.
“Remediation” means any response, remedial, removal, or corrective action, any
activity to cleanup, detoxify, decontaminate, contain or otherwise remediate any
Hazardous Materials, Regulated Substances or USTs, any actions to prevent, cure
or mitigate any Release, any action




A-6
4830-8668-1413.9
STORE / RT Logic (Kratos)
Lease Agreement (Existing Building Area)
File No.: 7210/02-525.1

--------------------------------------------------------------------------------




to comply with any Environmental Laws or with any permits issued pursuant
thereto, any inspection, investigation, study, monitoring, assessment, audit,
sampling and testing, laboratory or other analysis, or any evaluation relating
to any Hazardous Materials, Regulated Substances or USTs.
“Rental” means, collectively, the Base Annual Rental and the Additional Rental.
“Rental Adjustment” means an amount equal to the lesser of (a) 2% of the Base
Annual Rental in effect immediately prior to the applicable Adjustment Date, or
(b) the product of (i) the percentage change between the Price Index for the
month which is two months prior to the Effective Date or the Price Index used
for the immediately preceding Adjustment Date, as applicable, and the Price
Index for the month which is two months prior to the applicable Adjustment Date;
and (ii) the then current Base Annual Rental.
“Requisition” means any temporary requisition or confiscation of the use or
occupancy of the Property by any Governmental Authority, civil or military,
whether pursuant to an agreement with such Governmental Authority in settlement
of or under threat of any such requisition or confiscation, or otherwise.
“Reserve” has the meaning in Section 6.04.
“Securities” has the meaning set forth in Section 17.10.
“Securities Act” means of the Securities Act of 1933, as amended.
“Securitization” has the meaning set forth in Section 17.10.
“Security Deposit” has the meaning set forth in Section 4.09(a).
“Subject Purchase Price” has the meaning set forth in Section 18.01.
“Successor Lessor” has the meaning set forth in Section 13.03.
“Taking” means (a) any taking or damaging of all or a portion of the Property
(i) in or by condemnation or other eminent domain proceedings pursuant to any
Law, general or special; (ii) by reason of any agreement with any condemnor in
settlement of or under threat of any such condemnation or other eminent domain
proceeding; or (iii) by any other means; or (b) any de facto condemnation. The
Taking shall be considered to have taken place as of the later of the date
actual physical possession is taken by the condemnor, or the date on which the
right to compensation and damages accrues under the Law applicable to the
Property.
“Temporary Taking” has the meaning set forth in Section 11.04.
“Third Party Offer” has the meaning set forth in Section 18.01.
“Threatened Release” means a substantial likelihood of a Release which requires
action to prevent or mitigate damage to the soil, surface waters, groundwaters,
land, stream sediments, surface or subsurface strata, ambient air or any other
environmental medium comprising or surrounding the Property which may result
from such Release.




A-7
4830-8668-1413.9
STORE / RT Logic (Kratos)
Lease Agreement (Existing Building Area)
File No.: 7210/02-525.1

--------------------------------------------------------------------------------




“Total Condemnation” has the meaning set forth in Section 11.02.
“Transaction” has the meaning set forth in Section 14.01.
“Transaction Documents” means this Lease, the Guaranty and all documents related
thereto.
“U.S. Publicly Traded Entity” means an entity whose securities are listed on a
national securities exchange or quoted on an automated quotation system in the
United States or a wholly‑owned subsidiary of such an entity.
“USTs” means any one or combination of tanks and associated product piping
systems used in connection with storage, dispensing and general use of Regulated
Substances.
“Warranties” has the meaning set forth in Section 2.04.






A-8
4830-8668-1413.9
STORE / RT Logic (Kratos)
Lease Agreement (Existing Building Area)
File No.: 7210/02-525.1

--------------------------------------------------------------------------------





EXHIBIT B

LEGAL DESCRIPTION AND
STREET ADDRESS OF THE PROPERTY
Property: The “Property” initially being leased by Lessee consists of the real
property and improvements representing the shaded portion of the Entire Parcel
depicted in the drawing below.
New Building Area: The “New Building Area” means the real property and
improvements representing the unshaded portion of the Entire Parcel depicted in
the drawing below.


Address and Legal Description of the Entire Parcel:


12515 and 12575 Academy Ridge View, Colorado Springs, CO 80921


Lot 1 in RT Logic Subdivision Filing No. 1, as amended by Affidavit of
Correction, recorded October 17, 2005 at Reception No. 205165253 and Affidavit
of Agreement recorded November 9, 2005 at Reception No. 205180227 in the City of
Colorado Springs, County of El Paso, State of Colorado.


Drawing of the Entire Parcel (including the Property (i.e., shaded portion of
the Entire Parcel) and the New Building Area (i.e., unshaded portion of the
Entire Parcel)): (see next page)




B-1
4830-8668-1413.9
STORE / RT Logic (Kratos)
Lease Agreement (Existing Building Area)
File No.: 7210/02-525.1

--------------------------------------------------------------------------------




ex102image.jpg [ex102image.jpg]






A-2
4830-8668-1413.9
STORE / RT Logic (Kratos)
Lease Agreement (Existing Building Area)
File No.: 7210/02-525.1

--------------------------------------------------------------------------------





EXHIBIT C

INCOMING WIRE INSTRUCTIONS


Please give these instructions to your bank when you initiate a wire payment to
STORE CAPITAL ACQUISITIONS, LLC:
Bank Name:
PNC Bank
 
500 First Ave, 3rd Floor
 
Pittsburgh, PA 15219
ABA:
043000096
Account No.:
1006967647
Credit:
Midland Wire Receipts
Reference:
RT Logic (Kratos)





* This information must be completed fully and accurately to ensure
that there is no delay in crediting funds to the proper account.






C-1
4830-8668-1413.9
STORE / RT Logic (Kratos)
Lease Agreement (Existing Building Area)
File No.: 7210/02-525.1

--------------------------------------------------------------------------------





EXHIBIT D

STATE‑SPECIFIC PROVISIONS
None.






























D-1
4830-8668-1413.9
STORE / RT Logic (Kratos)
Lease Agreement (Existing Building Area)
File No.: 7210/02-525.1

--------------------------------------------------------------------------------






SCHEDULE 8.01


PROHIBITED USES


1.    Adult bookstore, video store or other establishment engaged in the
business of selling, renting, exhibiting or delivering pornographic or obscene
materials, except that this provision shall not prohibit (a) book stores that
are not perceived to be and do not hold themselves out as an “adult book store”
and are primarily engaged in the sale of general audience books notwithstanding
the incidental concurrent sale of books. magazines and/or periodicals that may
contain pornographic materials, or (b) video stores primarily selling or renting
video media that on the date of this Lease would be “G” “PG-13” or “R” rated (or
an equivalent rating under any rating system that hereafter replaces the current
system and is in general use), notwithstanding the incidental concurrent rental
of “X-rated” or “Not Rated” video media solely for off premises viewing and
without means of on premises review in connection with its selection; provided
that such bookstore or video store does not engage in any promotion,
advertising, depiction or description of any aspect of the X-rated or Not Rated”
material of any kind, that the sale or rental thereof is not from any special or
segregated section of the store, and that the sale or rental of such material to
minors is prohibited;


2.    So-called “head shops” or other establishments primarily engaged in the
sale of merchandise that facilitates enhances, promotes or encourages the use of
illegal drugs under federal, state and/or local law;


3.    Off-track betting parlor;


4.    Pawn shop;


5.    “Second hand,” “slightly used” or other businesses or activities primarily
engaged in the sale of used merchandise;


6.    Junk yard or flea market;


7.    Stockyard or recycling facility;


8.    Motor vehicle or boat storage facility;


9.    Billiard parlor;


10.    Dry cleaning or laundry plant (which shall not preclude a dry cleaning or
laundry business);


11.    Living quarters, sleeping apartments, or lodging rooms;


12.     Mortuary;


13.    Massage parlor; or


14.    Refining, quarrying or mining operations of any kind.


 
 
 

4830-8668-1413.9
STORE / RT Logic (Kratos)
Lease Agreement (Existing Building Area)
File No.: 7210/02-525.1